UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04706 Templeton Income Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/16_ Item 1. Schedule of Investments. Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) Templeton Emerging Markets Bond Fund Warrants Value Warrants 0.1% South Africa 0.1% a,b,c Edcon Holdings Ltd., F wts., 2/20/49 84 $ 1 a,b,c Edcon Holdings Ltd., F1 wts., 2/20/49 1,503,436 16,732 a,b,c Edcon Holdings Ltd., F2 wts., 2/20/49 121,748 1,355 Total Warrants (Cost $17,220) 18,088 Principal Amount * Foreign Government and Agency Securities 68.1% Brazil 12.9% Letra Tesouro Nacional, Strip, 10/01/16 100 d BRL 26,441 Nota Do Tesouro Nacional, 10.00%, 1/01/17 2,635 d BRL 714,547 10.00%, 1/01/21 1,840 d BRL 463,330 10.00%, 1/01/23 100 d BRL 24,340 10.00%, 1/01/25 620 d BRL 146,495 10.00%, 1/01/27 370 d BRL 85,928 e Index Linked, 6.00%, 5/15/19 90 d BRL 71,369 e Index Linked, 6.00%, 8/15/20 20 d BRL 15,818 e Index Linked, 6.00%, 8/15/22 60 d BRL 47,248 e Index Linked, 6.00%, 5/15/23 313 d BRL 247,001 e Index Linked, 6.00%, 8/15/24 10 d BRL 7,917 1,850,434 Colombia 4.0% Government of Colombia, senior bond, 7.75%, 4/14/21 58,000,000 COP 18,827 9.85%, 6/28/27 13,000,000 COP 4,751 Titulos De Tesoreria B, 7.75%, 9/18/30 705,000,000 COP 218,297 senior bond, 11.25%, 10/24/18 107,000,000 COP 37,501 senior bond, 7.00%, 5/04/22 82,000,000 COP 25,519 senior bond, 10.00%, 7/24/24 180,000,000 COP 65,317 senior bond, 7.50%, 8/26/26 410,000,000 COP 127,721 senior bond, 6.00%, 4/28/28 158,000,000 COP 42,889 senior note, 7.00%, 9/11/19 65,000,000 COP 20,788 senior note, B, 11.00%, 7/24/20 59,000,000 COP 21,391 583,001 Ecuador 4.8% f Government of Ecuador, senior note, 144A, 7.95%, 6/20/24 770,000 688,572 Ethiopia 1.3% f Federal Democratic Republic of Ethiopia, 144A, 6.625%, 12/11/24 200,000 183,116 Ghana 6.4% Ghana Treasury Note, 23.95%, 11/06/17 120,000 GHS 31,495 Government of Ghana, 23.00%, 2/13/17 30,000 GHS 7,786 25.48%, 4/24/17 10,000 GHS 2,642 24.44%, 5/29/17 90,000 GHS 23,651 26.00%, 6/05/17 10,000 GHS 2,666 25.40%, 7/31/17 30,000 GHS 7,965 23.00%, 8/21/17 111,000 GHS 28,795 23.47%, 5/21/18 90,000 GHS 23,526 24.50%, 10/22/18 885,000 GHS 231,813 24.50%, 4/22/19 190,000 GHS 49,795 24.50%, 5/27/19 120,000 GHS 31,291 senior note, 24.00%, 11/23/20 1,820,000 GHS 476,111 917,536 Indonesia 7.3% Government of Indonesia, 7.875%, 4/15/19 104,000,000 IDR 7,709 Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) 8.375%, 3/15/34 IDR FR31, 11.00%, 11/15/20 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR43, 10.25%, 7/15/22 IDR FR61, 7.00%, 5/15/22 IDR senior bond, 5.625%, 5/15/23 IDR senior bond, FR53, 8.25%, 7/15/21 IDR senior bond, FR56, 8.375%, 9/15/26 IDR senior bond, FR70, 8.375%, 3/15/24 IDR Malaysia 3.0% Government of Malaysia, 3.314%, 10/31/17 MYR senior bond, 4.262%, 9/15/16 MYR senior bond, 3.814%, 2/15/17 MYR senior bond, 4.24%, 2/07/18 MYR senior bond, 3.26%, 3/01/18 MYR senior note, 3.172%, 7/15/16 MYR senior note, 3.394%, 3/15/17 MYR senior note, 4.012%, 9/15/17 MYR Mexico 4.2% Government of Mexico, 7.25%, 12/15/16 g MXN 7.75%, 12/14/17 g MXN senior note, M, 5.00%, 6/15/17 g MXN Mongolia 1.1% f Government of Mongolia, senior note, 144A, 5.125%, 12/05/22 Philippines 1.7% Government of the Philippines, senior note, 2.875%, 5/22/17 PHP 5.875%, 1/31/18 PHP 5.00%, 8/18/18 PHP 3.875%, 11/22/19 PHP 5-72, 2.125%, 5/23/18 PHP Republic of Montenegro 0.9% f Government of Montenegro, 144A, 5.375%, 5/20/19 EUR Senegal 1.3% f Government of Senegal, 144A, 6.25%, 7/30/24 Serbia 2.2% Serbia Treasury Bond, 8.00%, 10/22/20 RSD Serbia Treasury Note, 8.00%, 10/02/16 RSD 8.00%, 3/23/17 RSD 8.00%, 4/06/17 RSD 10.00%, 5/08/17 RSD 10.00%, 4/27/18 RSD 10.00%, 3/20/21 RSD 10.00%, 9/11/21 RSD Sri Lanka 0.8% Government of Sri Lanka, 10.60%, 7/01/19 LKR 10.60%, 9/15/19 LKR A, 7.50%, 8/15/18 LKR Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) C, 8.50%, 4/01/18 15,500,000 LKR 99,833 111,186 Ukraine 7.4% f Government of Ukraine, 144A 7.75%, 9/01/20 253,000 242,191 7.75%, 9/01/21 220,000 208,043 7.75%, 9/01/22 220,000 206,530 7.75%, 9/01/23 220,000 205,568 7.75%, 9/01/24 114,000 105,782 a,h VRI, GDP Linked Securities, 5/31/40 300,000 93,000 1,061,114 Uruguay 3.9% i Government of Uruguay, Index Linked, 4.25%, 4/05/27 311,606 UYU 9,530 senior bond, Index Linked, 5.00%, 9/14/18 366,193 UYU 11,879 senior bond, Index Linked, 4.375%, 12/15/28 2,151,449 UYU 65,501 senior bond, Index Linked, 4.00%, 7/10/30 328,816 UYU 9,652 Uruguay Notas del Tesoro, 11.00%, 3/21/17 120,000 UYU 3,780 7, 13.25%, 4/08/18 750,000 UYU 23,742 i 10, Index Linked, 4.25%, 1/05/17 136,284 UYU 4,403 i 13, Index Linked, 4.00%, 5/25/25 102,213 UYU 2,995 i 18, Index Linked, 2.25%, 8/23/17 12,401,844 UYU 388,162 Uruguay Treasury Bill, Strip, 7/28/16 120,000 UYU 3,824 4/03/17 70,000 UYU 2,019 5/19/17 1,510,000 UYU 42,814 568,301 Zambia 4.9% f Government of Zambia International Bond, 144A, 5.375%, 9/20/22 210,000 157,500 8.50%, 4/14/24 200,000 165,292 f Government of Zambia, senior bond, 144A, 8.97%, 7/30/27 460,000 377,007 699,799 Total Foreign Government and Agency Securities (Cost $10,489,375) 9,793,271 Quasi-Sovereign and Corporate Bonds 11.7% Bermuda 1.3% f Digicel Group Ltd., senior note, 144A, 7.125%, 4/01/22 230,000 178,996 Costa Rica 4.1% b Reventazon Finance Trust, secured bond, first lien, 144A, 8.00%, 11/15/33 600,000 595,020 Nigeria 3.1% f Access Bank PLC, sub. note, 144A, 9.25% to 6/23/19, FRN thereafter, 6/24/21 200,000 157,142 f Zenith Bank PLC, senior note, 144A, 6.25%, 4/22/19 300,000 282,225 439,367 Poland 1.1% f,j Play Topco SA, senior note, 144A, PIK, 7.75%, 2/28/20 140,000 EUR 159,086 South Africa 0.8% c,f Edcon Ltd., senior secured note, 144A, k 9.50%, 3/01/18 230,000 EUR 79,350 j PIK, 8.00%, 6/30/19 22,190 EUR 18,525 j PIK, 8.00%, 6/30/19 11,094 EUR 9,262 j PIK, 12.75%, 6/30/19 34,046 EUR 11,337 118,474 Ukraine 1.3% f Ukreximbank, (BIZ Finance PLC), loan participation, senior note, 144A, 9.75%, 1/22/25 200,000 183,500 Total Quasi-Sovereign and Corporate Bonds (Cost $2,008,790) 1,674,443 Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Total Investments before Short Term Investments (Cost $12,515,385) 11,485,802 Short Term Investments 14.8% Foreign Government and Agency Securities 1.5% Malaysia 1.0% l Bank of Negara Monetary Note, 6/07/16 - 10/18/16 560,000 MYR 134,988 l Malaysia Treasury Bill, 1/20/17 10,000 MYR 2,390 137,378 Philippines 0.5% l Philippine Treasury Bill, 7/06/16 - 5/03/17 3,580,000 PHP 75,987 Total Foreign Government and Agency Securities (Cost $210,134) 213,365 Total Investments before Money Market Funds (Cost $12,725,519) 11,699,167 Shares Money Market Funds (Cost $1,918,776) 13.3% United States 13.3% a,m Institutional Fiduciary Trust Money Market Portfolio 1,918,776 1,918,776 Total Investments (Cost $14,644,295) 94.7% 13,617,943 Other Assets, less Liabilities 5.3% 755,813 Net Assets 100.0% $ 14,373,756 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 6 regarding restricted securities. c At May 31, 2016, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. d Principal amount is stated in 1,000 Brazilian Real Units. e Redemption price at maturity is adjusted for inflation. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2016, the aggregate value of these securities was $4,182,429, representing 29.10% of net assets. g Principal amount is stated in 100 Mexican Peso Units. h The principal represents the notional amount. See Note 3 regarding value recovery instruments. i Principal amount of security is adjusted for inflation. j Income may be received in additional securities and/or cash. k Defaulted security or security for which income has been deemed uncollectible. l The security is traded on a discount basis with no stated coupon rate. m See Note 7 regarding investments in affiliated management investment companies. At May 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Chilean Peso CITI Sell 18,742,000 26,753 6/02/16 $ 293 $ - Chilean Peso CITI Sell 18,742,000 27,182 6/02/16 136 - South Korean Won HSBK Buy 33,000,000 28,319 6/02/16 - (600 ) South Korean Won HSBK Sell 33,000,000 26,648 6/02/16 - (1,071 ) Euro CITI Sell 281,000 299,401 6/03/16 - (13,360 ) Chilean Peso MSCO Buy 9,203,500 13,682 6/06/16 - (405 ) South Korean Won GSCO Buy 49,000,000 42,049 6/07/16 - (896 ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) South Korean Won GSCO Sell 6/07/16 - ) Chilean Peso JPHQ Buy 6/10/16 - ) Chilean Peso MSCO Buy 6/10/16 - ) Chilean Peso MSCO Buy 6/13/16 - ) Australian Dollar CITI Sell 6/14/16 - ) Australian Dollar JPHQ Sell 6/14/16 - Chilean Peso DBAB Buy 6/23/16 - ) Euro BZWS Buy 6/23/16 - ) Euro BZWS Sell 6/23/16 - Malaysian Ringgit JPHQ Buy 6/30/16 - ) Philippine Peso DBAB Buy 6/30/16 - ) Euro BZWS Sell 7/01/16 - Philippine Peso JPHQ Buy 7/01/16 - ) Malaysian Ringgit JPHQ Buy 7/05/16 - ) Japanese Yen JPHQ Sell 7/07/16 - ) Chilean Peso DBAB Buy 7/18/16 - ) Indian Rupee JPHQ Buy 7/18/16 - ) Malaysian Ringgit HSBK Buy 7/21/16 - ) Euro BZWS Sell 7/25/16 - Euro DBAB Sell 7/29/16 - ) Euro DBAB Sell 8/15/16 - ) Euro JPHQ Sell 8/22/16 - Euro DBAB Sell 8/29/16 - Chilean Peso CITI Buy 8/31/16 - ) Australian Dollar CITI Sell 9/14/16 43 - Australian Dollar BOFA Sell 9/29/16 - Philippine Peso DBAB Buy 9/30/16 - ) Euro DBAB Sell 10/03/16 - Japanese Yen JPHQ Sell 10/06/16 - ) Euro DBAB Sell 10/07/16 - Japanese Yen JPHQ Sell 10/07/16 - ) Euro DBAB Sell 10/11/16 - Ghanaian Cedi BZWS Buy 10/11/16 - Japanese Yen HSBK Sell 10/11/16 - ) Japanese Yen BZWS Sell 10/13/16 - ) Japanese Yen DBAB Sell 10/13/16 - ) Euro DBAB Sell 11/07/16 - ) Euro BZWS Sell 11/16/16 - ) Indian Rupee DBAB Buy 11/23/16 - Malaysian Ringgit DBAB Buy 11/28/16 - ) Australian Dollar JPHQ Sell 12/12/16 - ) Australian Dollar JPHQ Sell 12/14/16 - ) Japanese Yen JPHQ Sell 1/10/17 - ) Euro CITI Sell 1/19/17 - ) Euro DBAB Sell 1/23/17 - ) Philippine Peso DBAB Buy 1/31/17 - Euro DBAB Sell 2/03/17 - ) Japanese Yen JPHQ Sell 2/08/17 - ) Japanese Yen SCNY Sell 2/08/17 - ) Japanese Yen BZWS Sell 2/09/17 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Japanese Yen JPHQ Sell 2/09/17 - ) Mexican Peso CITI Buy 2/27/17 - ) Mexican Peso HSBK Buy 2/27/17 - ) Mexican Peso CITI Buy 3/02/17 - ) Japanese Yen BZWS Sell 4/03/17 - ) Malaysian Ringgit DBAB Buy 4/03/17 - ) Malaysian Ringgit JPHQ Buy 4/03/17 - ) Malaysian Ringgit JPHQ Buy 4/05/17 - ) Malaysian Ringgit DBAB Buy 4/07/17 - ) Malaysian Ringgit JPHQ Buy 4/11/17 - ) Mexican Peso JPHQ Buy 5/30/17 - ) Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. At May 31, 2016, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LCH $ 10/17/17 $ - $ ) LIBOR Pay Fixed rate % Receive Floating rate 3-month USD BBA CME 8/22/23 - ) LIBOR Pay Fixed rate % Receive Floating rate 3-month USD BBA LCH 1/22/25 - ) LIBOR Pay Fixed rate % Receive Floating rate 3-month USD BBA LCH 1/23/25 - ) LIBOR Pay Fixed rate % Receive Floating rate 3-month USD BBA LCH 1/27/25 - ) LIBOR Pay Fixed rate % Receive Floating rate 3-month USD BBA LCH 1/29/25 - ) LIBOR Pay Fixed rate % Receive Floating rate 3-month USD BBA LCH 1/30/25 - ) LIBOR Pay Fixed rate % Receive Floating rate 3-month USD BBA LCH 2/03/25 - ) LIBOR Pay Fixed rate % Receive Floating rate 3-month USD BBA CME 8/22/43 - ) LIBOR Pay Fixed rate % Receive Floating rate 3-month USD BBA CME 12/23/43 - ) LIBOR Pay Fixed rate % Net unrealized appreciation (depreciation) $ ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) A BBREVIATIONS Counterparty/Exchange BOFA Bank of America Corp. BZWS Barclays Bank PLC CITI Citibank N.A. CME Chicago Mercantile Exchange DBAB Deutsche Bank AG GSCO Goldman Sachs Group, Inc. HSBK HSBC Bank PLC JPHQ JPMorgan Chase Bank, N.A. LCH LCH Clearnet LLC MSCO Morgan Stanley and Co. Inc. SCNY Standard Charted Bank Currency BRL - Brazilian Real COP - Colombian Peso EUR - Euro GHS - Ghanaian Cedi IDR - Indonesian Rupiah LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PHP - Philippine Peso RSD - Serbian Dinar UYU - Uruguayan Peso Selected Portfolio FRN - Floating Rate Note GDP - Gross Domestic Product PIK - Payment-In-Kind VRI - Value Recovery Instruments Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) Templeton Global Bond Fund Principal Amount* Value Foreign Government and Agency Securities 70.9% Brazil 13.6% Letra Tesouro Nacional, Strip, 1/01/17 a BRL $ 1/01/18 a BRL 1/01/19 a BRL 7/01/19 a BRL 1/01/20 a BRL Nota Do Tesouro Nacional, 10.00%, 1/01/17 a BRL 10.00%, 1/01/21 a BRL 10.00%, 1/01/23 a BRL 10.00%, 1/01/25 a BRL 10.00%, 1/01/27 a BRL b Index Linked, 6.00%, 5/15/17 a BRL b Index Linked, 6.00%, 8/15/20 a BRL b Index Linked, 6.00%, 8/15/24 a BRL b Index Linked, 6.00%, 8/15/50 a BRL senior note, 10.00%, 1/01/19 a BRL Colombia 1.7% Government of Colombia, senior bond, 7.75%, 4/14/21 COP 4.375%, 3/21/23 COP 9.85%, 6/28/27 COP Titulos De Tesoreria B, 5.00%, 11/21/18 COP 7.75%, 9/18/30 COP senior bond, 11.25%, 10/24/18 COP senior bond, 7.00%, 5/04/22 COP senior bond, 10.00%, 7/24/24 COP senior bond, 7.50%, 8/26/26 COP senior bond, 6.00%, 4/28/28 COP senior note, 7.00%, 9/11/19 COP senior note, B, 11.00%, 7/24/20 COP India 3.7% Government of India, senior bond, 7.80%, 5/03/20 INR senior bond, 8.35%, 5/14/22 INR senior bond, 9.15%, 11/14/24 INR senior bond, 8.33%, 7/09/26 INR senior bond, 8.15%, 11/24/26 INR senior bond, 8.28%, 9/21/27 INR senior bond, 8.60%, 6/02/28 INR senior note, 7.28%, 6/03/19 INR senior note, 8.12%, 12/10/20 INR senior note, 7.16%, 5/20/23 INR senior note, 8.83%, 11/25/23 INR Indonesia 8.6% Government of Indonesia, 7.875%, 4/15/19 IDR 6.125%, 5/15/28 IDR 8.375%, 3/15/34 IDR FR28, 10.00%, 7/15/17 IDR FR31, 11.00%, 11/15/20 IDR FR32, 15.00%, 7/15/18 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) FR36, 11.50%, 9/15/19 IDR FR37, 12.00%, 9/15/26 IDR FR39, 11.75%, 8/15/23 IDR FR40, 11.00%, 9/15/25 IDR FR42, 10.25%, 7/15/27 IDR FR43, 10.25%, 7/15/22 IDR FR44, 10.00%, 9/15/24 IDR FR46, 9.50%, 7/15/23 IDR FR47, 10.00%, 2/15/28 IDR FR48, 9.00%, 9/15/18 IDR FR52, 10.50%, 8/15/30 IDR FR61, 7.00%, 5/15/22 IDR senior bond, 5.625%, 5/15/23 IDR senior bond, 7.00%, 5/15/27 IDR senior bond, 9.00%, 3/15/29 IDR senior bond, FR53, 8.25%, 7/15/21 IDR senior bond, FR56, 8.375%, 9/15/26 IDR senior bond, FR70, 8.375%, 3/15/24 IDR senior note, 8.50%, 10/15/16 IDR senior note, 5.25%, 5/15/18 IDR Lithuania 0.5% c Government of Lithuania, 144A, 7.375%, 2/11/20 Malaysia 4.5% Government of Malaysia, 3.314%, 10/31/17 MYR senior bond, 4.262%, 9/15/16 MYR senior bond, 3.814%, 2/15/17 MYR senior note, 3.172%, 7/15/16 MYR senior note, 3.394%, 3/15/17 MYR senior note, 4.012%, 9/15/17 MYR Mexico 14.3% Government of Mexico, 7.25%, 12/15/16 d MXN 7.75%, 12/14/17 d MXN senior note, 8.50%, 12/13/18 d MXN e Mexican Udibonos, Index Linked, 5.00%, 6/16/16 f MXN 3.50%, 12/14/17 f MXN 4.00%, 6/13/19 f MXN 2.50%, 12/10/20 f MXN Peru 0.1% Government of Peru, senior bond, 7.84%, 8/12/20 PEN Philippines 1.2% Government of the Philippines, senior bond, 9.125%, 9/04/16 PHP senior note, 2.875%, 5/22/17 PHP senior note, 5.875%, 1/31/18 PHP senior note, 5.00%, 8/18/18 PHP senior note, 3.875%, 11/22/19 PHP senior note, 5-72, 2.125%, 5/23/18 PHP Poland 3.5% Government of Poland, 4.75%, 10/25/16 PLN 4.75%, 4/25/17 PLN 5.75%, 9/23/22 PLN g FRN, 1.75%, 1/25/17 PLN Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) g FRN, 1.75%, 1/25/21 PLN Portugal 3.2% Government of Portugal, c 144A, 5.125%, 10/15/24 h Reg S, 3.875%, 2/15/30 EUR h senior bond, Reg S, 4.95%, 10/25/23 EUR h senior bond, Reg S, 5.65%, 2/15/24 EUR Slovenia 0.3% c Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 South Korea 9.9% Government of Korea, senior bond, 5.625%, 11/03/25 Korea Monetary Stabilization Bond, senior note, 1.62%, 6/09/16 KRW 2.46%, 8/02/16 KRW 1.56%, 8/09/16 KRW 2.22%, 10/02/16 KRW 1.61%, 11/09/16 KRW 2.07%, 12/02/16 KRW 1.57%, 1/09/17 KRW 1.96%, 2/02/17 KRW 1.70%, 8/02/17 KRW 1.56%, 10/02/17 KRW 1.49%, 2/02/18 KRW Korea Treasury Bond, senior note, 2.75%, 6/10/16 KRW 3.00%, 12/10/16 KRW 2.00%, 12/10/17 KRW 2.75%, 9/10/19 KRW 2.00%, 3/10/21 KRW Sri Lanka 0.5% Government of Sri Lanka, 10.60%, 9/15/19 LKR 8.00%, 11/01/19 LKR 9.25%, 5/01/20 LKR 11.20%, 7/01/22 LKR A, 8.00%, 11/15/18 LKR A, 9.00%, 5/01/21 LKR A, 11.00%, 8/01/21 LKR i Supranational 0.3% Inter-American Development Bank, senior note, 7.50%, 12/05/24 MXN Ukraine 5.0% c Government of Ukraine, 144A, 7.75%, 9/01/20 7.75%, 9/01/21 7.75%, 9/01/22 7.75%, 9/01/23 7.75%, 9/01/24 7.75%, 9/01/25 7.75%, 9/01/26 7.75%, 9/01/27 j,k VRI, GDP Linked Securities, 5/31/40 Total Foreign Government and Agency Securities (Cost $36,510,352,622) Quasi-Sovereign and Corporate Bonds 1.4% Hungary 0.4% c Hungarian Development Bank, senior note, 144A, 6.25%, 10/21/20 Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) India 1.0% Food Corp. of India, secured note, 6, 9.95%, 3/07/22 22,550,000,000 INR 362,434,805 Mahanagar Telephone Nigam Ltd., 8.24%, 11/19/24 3,350,000,000 INR 50,203,022 8.29%, 11/28/24 3,050,000,000 INR 45,788,870 458,426,697 South Korea 0.0% † The Export-Import Bank of Korea, senior note, 4.625%, 2/20/17 14,090,000 EUR 16,185,055 Total Quasi-Sovereign and Corporate Bonds (Cost $697,419,928) 687,451,432 Total Investments before Short Term Investments (Cost $37,207,772,550) 34,811,470,215 Short Term Investments 23.9% Foreign Government and Agency Securities 2.4% Malaysia 0.1% l Bank of Negara Monetary Note, 10/06/16 155,070,000 MYR 37,252,124 Mexico 0.2% l Mexico Treasury Bill, 6/09/16 - 2/02/17 222,367,070 m MXN 119,491,683 Philippines 0.6% l Philippine Treasury Bill, 6/08/16 - 5/03/17 14,088,600,000 PHP 298,724,715 South Korea 1.5% Korea Monetary Stabilization Bond, senior note, 2.79%, 6/02/16 111,695,200,000 KRW 93,831,027 1.57%, 7/09/16 199,245,100,000 KRW 167,380,469 1.52%, 9/09/16 284,133,400,000 KRW 238,692,855 1.53%, 10/08/16 251,191,800,000 KRW 211,031,757 710,936,108 Total Foreign Government and Agency Securities (Cost $1,197,546,617) 1,166,404,630 U.S. Government and Agency Securities (Cost $1,708,183,157) 3.6% United States 3.6% l FHLB, 6/01/16 - 6/07/16 1,708,219,000 1,708,197,355 Total Investments before Money Market Funds (Cost $40,113,502,324) 37,686,072,200 Shares Money Market Funds (Cost $8,623,186,103) 17.9% United States 17.9% j,n Institutional Fiduciary Trust Money Market Portfolio 8,623,186,103 8,623,186,103 Total Investments (Cost $48,736,688,427) 96.2% 46,309,258,303 Other Assets, less Liabilities 3.8% 1,835,664,753 Net Assets 100.0% $ 48,144,923,056 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2016, the aggregate value of these securities was $3,563,241,713, representing 7.40% of net assets. d Principal amount is stated in 100 Mexican Peso Units. e Principal amount of security is adjusted for inflation. f Principal amount is stated in 100 Unidad de Inversion Units. g The coupon rate shown represents the rate at period end. Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) h Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2016, the aggregate value of these securities was $976,520,810, representing 2.03% of net assets. i A supranational organization is an entity formed by two or more central governments through international treaties. j Non-income producing. k The principal represents the notional amount. See Note 3 regarding value recovery instruments. l The security is traded on a discount basis with no stated coupon rate. m Principal amount is stated in 10 Mexican Peso Units. n See Note 7 regarding investments in affiliated management investment companies. At May 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Chilean Peso CITI Buy 6/02/16 $ $ - Chilean Peso CITI Sell 6/02/16 - Chilean Peso DBAB Buy 6/02/16 - Chilean Peso DBAB Sell 6/02/16 - South Korean Won HSBK Buy 6/02/16 - ) South Korean Won HSBK Sell 6/02/16 - ) Chilean Peso DBAB Buy 6/03/16 - Chilean Peso DBAB Sell 6/03/16 - Euro CITI Buy 6/03/16 - Euro CITI Sell 6/03/16 - ) Chilean Peso DBAB Buy 6/06/16 - ) Chilean Peso MSCO Buy 6/06/16 ) Euro BZWS Sell 6/06/16 ) Euro DBAB Sell 6/06/16 ) Euro HSBK Buy 6/06/16 - ) Euro HSBK Sell 6/06/16 - Mexican Peso CITI Buy 6/06/16 - ) Mexican Peso CITI Sell 6/06/16 - South Korean Won GSCO Buy 6/07/16 - South Korean Won GSCO Sell 6/07/16 - ) Euro GSCO Sell 6/08/16 - Japanese Yen CITI Sell 6/08/16 - ) Mexican Peso CITI Buy 6/08/16 - ) Mexican Peso CITI Sell 6/08/16 - Euro BZWS Sell 6/09/16 - Euro SCNY Sell 6/09/16 - ) Japanese Yen HSBK Sell 6/09/16 - ) Chilean Peso JPHQ Buy 6/10/16 - ) Chilean Peso MSCO Buy 6/10/16 - ) Japanese Yen BZWS Sell 6/10/16 - ) Japanese Yen CITI Sell 6/10/16 - ) Japanese Yen HSBK Sell 6/10/16 - ) Chilean Peso DBAB Buy 6/13/16 - ) Chilean Peso MSCO Buy 6/13/16 - ) Euro GSCO Sell 6/13/16 - Japanese Yen DBAB Sell 6/13/16 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Mexican Peso CITI Buy 6/13/16 - ) Mexican Peso CITI Sell 6/13/16 - Australian Dollar CITI Sell 6/14/16 - ) Australian Dollar JPHQ Sell 6/14/16 - Chilean Peso DBAB Buy 6/14/16 - ) Chilean Peso JPHQ Buy 6/14/16 - ) Euro DBAB Sell 6/14/16 - ) Chilean Peso CITI Buy 6/15/16 - ) Euro BOFA Sell 6/15/16 - ) Euro DBAB Buy 6/15/16 - Euro DBAB Sell 6/15/16 - Euro GSCO Sell 6/16/16 - Japanese Yen CITI Sell 6/16/16 - ) Japanese Yen HSBK Sell 6/16/16 - ) South Korean Won CITI Sell 6/16/16 - ) Australian Dollar CITI Sell 6/17/16 - ) Japanese Yen DBAB Sell 6/17/16 - ) Australian Dollar CITI Sell 6/20/16 - Australian Dollar JPHQ Sell 6/20/16 - Chilean Peso DBAB Buy 6/20/16 ) Chilean Peso JPHQ Buy 6/20/16 - Euro BZWS Sell 6/20/16 - Japanese Yen CITI Sell 6/20/16 - ) Euro BZWS Buy 6/22/16 - ) Euro BZWS Sell 6/22/16 - Japanese Yen DBAB Sell 6/22/16 - ) Mexican Peso CITI Buy 6/22/16 - ) Mexican Peso CITI Sell 6/22/16 - Chilean Peso DBAB Buy 6/23/16 - ) Euro BZWS Buy 6/23/16 - ) Euro BZWS Sell 6/23/16 - Malaysian Ringgit HSBK Buy 6/23/16 - ) Malaysian Ringgit HSBK Buy JPY 6/23/16 - ) Malaysian Ringgit HSBK Sell 6/23/16 - Chilean Peso DBAB Buy 6/24/16 - Euro BZWS Sell 6/24/16 - Chilean Peso DBAB Buy 6/28/16 - Chilean Peso DBAB Buy 6/30/16 - Japanese Yen BZWS Sell 6/30/16 - ) Malaysian Ringgit HSBK Buy 7/05/16 - Malaysian Ringgit HSBK Buy JPY 7/05/16 - ) Malaysian Ringgit HSBK Sell 7/05/16 - Euro BZWS Sell 7/06/16 - ) Japanese Yen DBAB Sell 7/07/16 - ) Japanese Yen JPHQ Sell 7/07/16 - ) Mexican Peso CITI Buy 7/08/16 - ) Chilean Peso DBAB Buy 7/11/16 - ) Euro JPHQ Sell 7/11/16 - ) Mexican Peso CITI Buy 7/11/16 - ) Euro JPHQ Sell 7/13/16 - Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Malaysian Ringgit DBAB Buy EUR 7/13/16 - Mexican Peso CITI Buy EUR 7/14/16 - ) Euro CITI Sell 7/15/16 - ) Euro JPHQ Sell 7/15/16 - ) Japanese Yen BZWS Sell 7/15/16 - ) Japanese Yen JPHQ Sell 7/15/16 - ) Malaysian Ringgit HSBK Buy 7/15/16 - Malaysian Ringgit HSBK Buy JPY 7/15/16 - ) Malaysian Ringgit HSBK Sell 7/15/16 - Malaysian Ringgit JPHQ Buy EUR 7/15/16 - Mexican Peso DBAB Buy EUR 7/15/16 - ) Chilean Peso DBAB Buy 7/18/16 - ) Euro MSCO Sell 7/18/16 - ) Euro BZWS Sell 7/19/16 - ) Japanese Yen HSBK Sell 7/19/16 - ) Japanese Yen SCNY Sell 7/19/16 - ) Mexican Peso CITI Buy EUR 7/19/16 - ) Mexican Peso JPHQ Buy EUR 7/19/16 - ) Euro BZWS Sell 7/21/16 - ) Euro UBSW Sell 7/21/16 - Malaysian Ringgit HSBK Buy EUR 7/21/16 - Euro MSCO Sell 7/22/16 - ) Malaysian Ringgit JPHQ Buy JPY 7/22/16 - ) Malaysian Ringgit JPHQ Sell JPY 7/22/16 - Euro BZWS Sell 7/25/16 - Euro DBAB Sell 7/25/16 - ) Japanese Yen CITI Sell 7/25/16 - ) Chilean Peso JPHQ Buy 7/26/16 - ) Chilean Peso MSCO Buy 7/27/16 - ) Euro DBAB Sell 7/27/16 - Indian Rupee DBAB Buy 7/27/16 - ) Chilean Peso DBAB Buy 7/28/16 - ) Euro BOFA Sell 7/28/16 - Euro BZWS Sell 7/28/16 - ) Euro CITI Buy 7/28/16 - Euro CITI Sell 7/28/16 ) Euro GSCO Sell 7/28/16 - ) Indian Rupee HSBK Buy EUR 7/28/16 - Euro BOFA Sell 7/29/16 - Euro BZWS Sell 7/29/16 - ) Euro DBAB Buy 7/29/16 - ) Euro DBAB Sell 7/29/16 - Euro JPHQ Sell 7/29/16 - Japanese Yen BZWS Sell 7/29/16 - ) Japanese Yen DBAB Sell 7/29/16 - ) Malaysian Ringgit JPHQ Buy 7/29/16 - ) Malaysian Ringgit JPHQ Sell 7/29/16 - ) Mexican Peso CITI Buy 7/29/16 - ) Euro BOFA Sell 8/03/16 - Chilean Peso MSCO Buy 8/04/16 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Euro BZWS Sell 8/05/16 - ) Euro DBAB Sell 8/05/16 - ) Euro HSBK Buy 8/05/16 - ) Euro HSBK Sell 8/05/16 - ) Euro MSCO Sell 8/05/16 - ) Malaysian Ringgit HSBK Buy EUR 8/05/16 - Mexican Peso CITI Buy 8/05/16 - ) Japanese Yen MSCO Sell 8/08/16 - ) Malaysian Ringgit HSBK Buy 8/08/16 - ) Malaysian Ringgit HSBK Buy JPY 8/08/16 - ) Malaysian Ringgit HSBK Sell 8/08/16 - Malaysian Ringgit JPHQ Buy 8/08/16 - ) Malaysian Ringgit JPHQ Sell 8/08/16 - ) Mexican Peso CITI Buy 8/08/16 - ) Chilean Peso DBAB Buy 8/09/16 - ) Euro GSCO Sell 8/09/16 - Euro CITI Sell 8/10/16 - ) Japanese Yen CITI Sell 8/10/16 - ) Malaysian Ringgit DBAB Buy EUR 8/10/16 ) Mexican Peso MSCO Buy 8/10/16 - ) Mexican Peso MSCO Sell 8/10/16 - South Korean Won HSBK Buy JPY 8/10/16 - ) South Korean Won HSBK Sell JPY 8/10/16 - Euro BOFA Sell 8/11/16 - Euro DBAB Sell 8/11/16 - ) Euro JPHQ Sell 8/11/16 - ) Euro GSCO Sell 8/12/16 - Euro SCNY Sell 8/12/16 - Euro UBSW Sell 8/12/16 - South Korean Won HSBK Buy JPY 8/12/16 - ) South Korean Won HSBK Sell JPY 8/12/16 - Euro DBAB Sell 8/15/16 - Euro MSCO Sell 8/15/16 - Euro SCNY Sell 8/15/16 - Singapore Dollar DBAB Buy 8/15/16 - Singapore Dollar DBAB Sell 8/15/16 - ) Chilean Peso MSCO Buy 8/16/16 - ) Euro MSCO Sell 8/16/16 - Chilean Peso DBAB Buy 8/17/16 - ) Euro MSCO Sell 8/17/16 - Euro UBSW Sell 8/17/16 - Mexican Peso DBAB Buy 8/17/16 - ) Mexican Peso DBAB Sell 8/17/16 - Mexican Peso MSCO Buy 8/17/16 - ) Mexican Peso MSCO Sell 8/17/16 - Singapore Dollar BZWS Buy 8/17/16 - Singapore Dollar BZWS Sell 8/17/16 - ) Singapore Dollar DBAB Buy 8/17/16 - Singapore Dollar DBAB Sell 8/17/16 - ) Singapore Dollar HSBK Buy 8/17/16 - Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Chilean Peso MSCO Buy 8/18/16 - ) Euro BZWS Sell 8/18/16 - Euro JPHQ Sell 8/18/16 - Japanese Yen DBAB Sell 8/18/16 - ) Euro DBAB Sell 8/19/16 - Euro UBSW Sell 8/19/16 - South Korean Won JPHQ Buy JPY 8/19/16 - South Korean Won JPHQ Sell JPY 8/19/16 - Euro JPHQ Sell 8/22/16 - ) Japanese Yen HSBK Sell 8/22/16 - ) Japanese Yen JPHQ Sell 8/22/16 - ) Mexican Peso HSBK Buy 8/22/16 - ) Chilean Peso JPHQ Buy 8/23/16 - Euro DBAB Sell 8/23/16 - Indian Rupee JPHQ Buy EUR 8/23/16 - Malaysian Ringgit HSBK Buy 8/23/16 - Malaysian Ringgit HSBK Buy JPY 8/23/16 - ) Malaysian Ringgit HSBK Sell 8/23/16 - Euro GSCO Sell 8/24/16 - Japanese Yen BZWS Sell 8/24/16 - ) Japanese Yen DBAB Sell 8/24/16 - ) Malaysian Ringgit HSBK Buy 8/24/16 - Malaysian Ringgit HSBK Buy JPY 8/24/16 - ) Malaysian Ringgit HSBK Sell 8/24/16 - Mexican Peso DBAB Buy 8/24/16 - ) Mexican Peso DBAB Sell 8/24/16 - Chilean Peso CITI Buy 8/25/16 - Euro DBAB Sell 8/25/16 - Euro JPHQ Sell 8/25/16 - Euro BOFA Sell 8/26/16 - Euro SCNY Sell 8/26/16 - Japanese Yen JPHQ Sell 8/26/16 - ) Euro DBAB Sell 8/29/16 - Euro GSCO Sell 8/29/16 - Euro JPHQ Sell 8/29/16 - Japanese Yen DBAB Sell 8/29/16 - ) Japanese Yen JPHQ Sell 8/29/16 - ) Mexican Peso CITI Buy 8/29/16 - ) Mexican Peso HSBK Buy 8/29/16 - ) Malaysian Ringgit JPHQ Buy 8/30/16 - Malaysian Ringgit JPHQ Buy JPY 8/30/16 - ) Malaysian Ringgit JPHQ Sell 8/30/16 - Chilean Peso CITI Buy 8/31/16 - ) Chilean Peso DBAB Buy 8/31/16 - ) Euro BZWS Sell 8/31/16 - ) Euro DBAB Sell 8/31/16 - Euro GSCO Sell 8/31/16 - ) Euro SCNY Sell 8/31/16 - Indian Rupee CITI Buy EUR 8/31/16 - Indian Rupee DBAB Buy EUR 8/31/16 - Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Japanese Yen BZWS Sell 8/31/16 - ) Japanese Yen JPHQ Sell 8/31/16 - ) Philippine Peso JPHQ Buy 8/31/16 - Philippine Peso JPHQ Sell 8/31/16 - Euro HSBK Sell 9/01/16 - ) Japanese Yen HSBK Sell 9/01/16 - ) Chilean Peso DBAB Buy 9/02/16 - ) Euro JPHQ Sell 9/06/16 - Mexican Peso CITI Buy 9/06/16 - ) Mexican Peso HSBK Buy 9/06/16 - ) South Korean Won GSCO Sell 9/07/16 - ) Japanese Yen BZWS Sell 9/09/16 - ) Japanese Yen MSCO Sell 9/09/16 - ) Australian Dollar CITI Sell 9/14/16 - Malaysian Ringgit HSBK Buy 9/15/16 - Malaysian Ringgit HSBK Buy JPY 9/15/16 - ) Malaysian Ringgit HSBK Sell 9/15/16 - Japanese Yen CITI Sell 9/16/16 - ) Singapore Dollar DBAB Buy 9/19/16 - Singapore Dollar DBAB Sell 9/19/16 - ) South Korean Won CITI Sell 9/19/16 - ) South Korean Won HSBK Sell 9/19/16 - ) Japanese Yen BZWS Sell 9/20/16 - ) Japanese Yen CITI Sell 9/23/16 - ) Japanese Yen MSCO Sell 9/23/16 - ) Japanese Yen BZWS Sell 9/26/16 - ) Japanese Yen DBAB Sell 9/26/16 - ) South Korean Won HSBK Sell 9/26/16 - Malaysian Ringgit HSBK Buy 9/28/16 - ) Malaysian Ringgit HSBK Buy JPY 9/28/16 - ) Malaysian Ringgit HSBK Sell 9/28/16 - Mexican Peso HSBK Buy 9/28/16 - ) South Korean Won HSBK Sell 9/28/16 - Mexican Peso HSBK Buy 9/30/16 - ) Euro DBAB Sell 10/03/16 - Malaysian Ringgit HSBK Buy EUR 10/04/16 - ) Japanese Yen JPHQ Sell 10/06/16 - ) Euro DBAB Sell 10/07/16 - Japanese Yen JPHQ Sell 10/07/16 - ) Malaysian Ringgit HSBK Buy EUR 10/07/16 - ) Euro DBAB Sell 10/11/16 - Euro GSCO Sell 10/11/16 - Japanese Yen HSBK Sell 10/11/16 - ) Malaysian Ringgit HSBK Buy 10/11/16 - Malaysian Ringgit HSBK Buy JPY 10/11/16 - ) Malaysian Ringgit HSBK Sell 10/11/16 - Mexican Peso CITI Buy 10/11/16 - ) Euro JPHQ Sell 10/13/16 - Japanese Yen BZWS Sell 10/13/16 - ) Japanese Yen DBAB Sell 10/13/16 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Malaysian Ringgit HSBK Buy EUR 10/13/16 - ) Malaysian Ringgit JPHQ Buy EUR 10/17/16 ) Mexican Peso DBAB Buy EUR 10/17/16 - ) Malaysian Ringgit HSBK Buy 10/18/16 - Malaysian Ringgit HSBK Buy JPY 10/18/16 - ) Malaysian Ringgit HSBK Sell 10/18/16 - Australian Dollar BOFA Sell 10/20/16 - ) Australian Dollar JPHQ Sell 10/20/16 - ) Malaysian Ringgit JPHQ Buy EUR 10/20/16 - ) Mexican Peso DBAB Buy 10/21/16 - ) Mexican Peso DBAB Sell 10/21/16 - Japanese Yen BZWS Sell 10/24/16 - ) Mexican Peso CITI Buy 10/24/16 - ) Mexican Peso DBAB Buy 10/24/16 - ) Mexican Peso DBAB Sell 10/24/16 - Euro BZWS Sell 10/27/16 - ) Australian Dollar JPHQ Sell 10/28/16 - Malaysian Ringgit JPHQ Buy EUR 10/31/16 - South Korean Won HSBK Sell 11/02/16 - Euro DBAB Sell 11/04/16 - ) Euro DBAB Sell 11/07/16 - ) Japanese Yen BOFA Sell 11/07/16 - ) Japanese Yen BZWS Sell 11/07/16 - Japanese Yen SCNY Sell 11/07/16 - Indonesian Rupiah JPHQ Buy AUD 11/08/16 - Euro DBAB Sell 11/09/16 - ) Indonesian Rupiah JPHQ Buy 11/09/16 - Indonesian Rupiah JPHQ Buy AUD 11/09/16 - Indonesian Rupiah JPHQ Sell 11/09/16 - Japanese Yen CITI Sell 11/09/16 - ) Mexican Peso CITI Buy 11/09/16 - ) Indonesian Rupiah JPHQ Buy AUD 11/10/16 - Euro CITI Sell 11/14/16 - ) Euro DBAB Sell 11/14/16 - ) Euro JPHQ Sell 11/14/16 - ) Indonesian Rupiah JPHQ Buy 11/14/16 - Indonesian Rupiah JPHQ Buy AUD 11/14/16 - Indonesian Rupiah JPHQ Sell 11/14/16 - Japanese Yen CITI Sell 11/14/16 - ) Japanese Yen GSCO Sell 11/14/16 - Japanese Yen HSBK Sell 11/14/16 - ) Japanese Yen JPHQ Sell 11/14/16 - ) Japanese Yen SCNY Sell 11/14/16 - Mexican Peso CITI Buy 11/14/16 - ) Indonesian Rupiah JPHQ Buy AUD 11/15/16 - Australian Dollar JPHQ Sell 11/16/16 - Japanese Yen CITI Sell 11/16/16 - ) Japanese Yen MSCO Sell 11/16/16 - ) Japanese Yen SCNY Sell 11/16/16 - South Korean Won CITI Sell 11/16/16 - Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Euro DBAB Sell 11/17/16 - ) South Korean Won HSBK Sell 11/17/16 - Euro DBAB Sell 11/18/16 - ) Japanese Yen DBAB Sell 11/18/16 - ) South Korean Won HSBK Sell 11/18/16 - Euro DBAB Sell 11/21/16 - ) Japanese Yen CITI Sell 11/21/16 ) Malaysian Ringgit HSBK Buy JPY 11/21/16 - ) Malaysian Ringgit JPHQ Buy JPY 11/22/16 - ) Euro MSCO Sell 11/25/16 - ) Japanese Yen HSBK Sell 11/25/16 - Malaysian Ringgit HSBK Buy JPY 11/25/16 - ) Mexican Peso CITI Buy 11/25/16 - ) Euro DBAB Sell 11/28/16 - ) Japanese Yen BOFA Sell 11/28/16 - Japanese Yen SCNY Sell 11/28/16 - Malaysian Ringgit HSBK Buy JPY 11/30/16 - ) Mexican Peso HSBK Buy 11/30/16 - ) Euro GSCO Sell 12/02/16 - ) South Korean Won HSBK Sell 12/02/16 - Australian Dollar JPHQ Sell 12/12/16 - ) Mexican Peso CITI Buy 12/13/16 - ) Australian Dollar JPHQ Sell 12/14/16 - ) Euro MSCO Sell 12/14/16 - ) Malaysian Ringgit HSBK Buy 12/15/16 - Malaysian Ringgit HSBK Buy JPY 12/15/16 - ) Malaysian Ringgit HSBK Sell 12/15/16 - Mexican Peso CITI Buy 12/15/16 - ) Euro CITI Sell 12/19/16 - ) Mexican Peso CITI Buy 12/19/16 - ) Japanese Yen GSCO Sell 1/10/17 - ) Japanese Yen JPHQ Sell 1/10/17 - ) Euro BZWS Sell 1/11/17 - ) Euro UBSW Sell 1/11/17 - ) Euro CITI Sell 1/13/17 - ) Euro SCNY Sell 1/13/17 - ) Japanese Yen CITI Sell 1/17/17 - ) Japanese Yen SCNY Sell 1/17/17 - ) Mexican Peso CITI Buy EUR 1/17/17 - ) Mexican Peso MSCO Buy EUR 1/17/17 - ) Euro GSCO Sell 1/19/17 - ) Japanese Yen JPHQ Sell 1/19/17 - ) Japanese Yen DBAB Sell 1/23/17 - ) Japanese Yen HSBK Sell 1/23/17 - ) Euro BZWS Sell 1/27/17 - ) Euro GSCO Sell 1/27/17 - ) Japanese Yen GSCO Sell 1/27/17 - ) Japanese Yen JPHQ Sell 1/27/17 - ) Japanese Yen HSBK Sell 1/31/17 - ) Euro BZWS Sell 2/08/17 - Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Euro GSCO Sell 2/09/17 - Japanese Yen CITI Sell 2/09/17 - ) Euro BOFA Sell 2/13/17 - Euro BZWS Sell 2/13/17 - Euro GSCO Sell 2/13/17 - Euro GSCO Sell 2/16/17 - Euro SCNY Sell 2/16/17 - Japanese Yen CITI Sell 2/16/17 - ) Japanese Yen GSCO Sell 2/16/17 - ) Japanese Yen HSBK Sell 2/16/17 - ) Euro BZWS Sell 2/22/17 - ) Japanese Yen BZWS Sell 2/27/17 - ) Japanese Yen HSBK Sell 2/27/17 - ) Euro BOFA Sell 2/28/17 - ) Japanese Yen BZWS Sell 3/01/17 - ) Japanese Yen JPHQ Sell 3/03/17 - ) Japanese Yen HSBK Sell 3/06/17 - ) Japanese Yen JPHQ Sell 3/24/17 - ) Japanese Yen JPHQ Sell 3/31/17 - ) Philippine Peso HSBK Buy 4/07/17 - ) Philippine Peso HSBK Sell 4/07/17 - Japanese Yen CITI Sell 4/13/17 - Japanese Yen BOFA Sell 4/18/17 - Mexican Peso CITI Buy EUR 4/18/17 - ) Malaysian Ringgit DBAB Buy EUR 5/11/17 - ) Japanese Yen BOFA Sell 5/18/17 - Japanese Yen CITI Sell 5/18/17 - Japanese Yen BOFA Sell 5/19/17 - Japanese Yen HSBK Sell 5/19/17 - Japanese Yen BOFA Sell 5/22/17 - Japanese Yen JPHQ Sell 5/22/17 - Malaysian Ringgit HSBK Buy JPY 5/23/17 - ) Mexican Peso HSBK Buy 5/26/17 - ) Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. *In U.S. dollars unless otherwise indicated. Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) At May 31, 2016, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 10/17/17 $ - $ ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH 1/22/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 1/27/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 1/29/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 1/30/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 2/03/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.978% LCH 3/27/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.985% LCH 3/27/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.450% LCH 7/22/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.439% LCH 7/23/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.400% CME 7/24/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.890% LCH 7/22/45 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.861% LCH 7/24/45 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.574% LCH 8/24/45 - ) Net unrealized appreciation (depreciation) $ ) A BBREVIATIONS Counterparty/Exchange BOFA - Bank of America Corp. BZWS - Barclays Bank PLC CITI - Citigroup, Inc CME - Chicago Mercantile Exchange DBAB - Deutsche Bank AG GSCO - The Goldman Sachs Group, Inc. HSBK - HSBC Bank USA, N.A. JPHQ - JPMorgan Chase Bank & Co LCH - LCH Clearnet LLC MSCO - Morgan Stanley SCNY - Standard Charted Bank UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real COP - Colombian Peso Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) EUR - Euro IDR - Indonesian Rupiah INR - Indian Rupee JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty Selected Portfolio FHLB - Federal Home Loan Bank FRN - Floating Rate Note GDP - Gross Domestic Product VRI - Value Recovery Instruments Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) Templeton Global Total Return Fund Shares/Warrants Value Common Stocks and Other Equity Interests 0.1% South Africa 0.1% a,b,c Edcon Holdings Ltd., F wts., 2/20/49 $ a,b,c Edcon Holdings Ltd., F1 wts., 2/20/49 a,b,c Edcon Holdings Ltd., F2 wts., 2/20/49 United Kingdom 0.0%  a,d CEVA Holdings LLC Total Common Stocks and Other Equity Interests (Cost $5,828,983) Convertible Preferred Stocks 0.0%  United Kingdom 0.0%  a,d CEVA Holdings LLC, cvt. pfd., A-1 37 a,d CEVA Holdings LLC, cvt. pfd., A-2 Total Convertible Preferred Stocks (Cost $2,895,379) Principal Amount * Convertible Bonds (Cost $53,860,000) 0.8% Canada 0.8% B2Gold Corp., cvt., senior sub. note, 3.25%, 10/01/18 Foreign Government and Agency Securities 80.1% Bosnia & Herzegovina 0.0%  e,f Government of Bosnia & Herzegovina, senior bond, B, Reg S, FRN, 0.813%, 12/11/21 DEM Brazil 14.4% Letra Tesouro Nacional, Strip, 7/01/16 g BRL 10/01/16 g BRL 1/01/19 g BRL 7/01/19 g BRL Nota Do Tesouro Nacional, 10.00%, 1/01/17 g BRL 10.00%, 1/01/21 g BRL 10.00%, 1/01/23 g BRL 10.00%, 1/01/25 g BRL 10.00%, 1/01/27 g BRL h Index Linked, 6.00%, 5/15/17 g BRL h Index Linked, 6.00%, 5/15/19 g BRL h Index Linked, 6.00%, 8/15/20 g BRL h Index Linked, 6.00%, 8/15/22 g BRL h Index Linked, 6.00%, 5/15/23 g BRL h Index Linked, 6.00%, 8/15/24 g BRL h Index Linked, 6.00%, 8/15/50 g BRL Colombia 2.6% Government of Colombia, senior bond, 7.75%, 4/14/21 COP 4.375%, 3/21/23 COP 9.85%, 6/28/27 COP Titulos De Tesoreria B, 5.00%, 11/21/18 COP 7.75%, 9/18/30 COP senior bond, 11.25%, 10/24/18 COP senior bond, 7.00%, 5/04/22 COP senior bond, 10.00%, 7/24/24 COP senior bond, 7.50%, 8/26/26 COP senior bond, 6.00%, 4/28/28 COP senior note, 7.00%, 9/11/19 COP Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) senior note, B, 11.00%, 7/24/20 COP Croatia 0.1% i Government of Croatia, 144A, 6.75%, 11/05/19 Ecuador 0.8% i Government of Ecuador, senior note, 144A, 7.95%, 6/20/24 Ghana 2.2% Ghana Treasury Note, 24.25%, 10/09/17 GHS 23.95%, 11/06/17 GHS 23.30%, 12/11/17 GHS Government of Ghana, 23.00%, 2/13/17 GHS 25.48%, 4/24/17 GHS 24.44%, 5/29/17 GHS 26.00%, 6/05/17 GHS 25.40%, 7/31/17 GHS 23.00%, 8/21/17 GHS 23.23%, 2/19/18 GHS 22.49%, 4/23/18 GHS 23.47%, 5/21/18 GHS 19.04%, 9/24/18 GHS 24.50%, 10/22/18 GHS 24.50%, 4/22/19 GHS 24.50%, 5/27/19 GHS 21.00%, 3/23/20 GHS senior note, 24.00%, 11/23/20 GHS India 4.8% Government of India, senior bond, 7.80%, 5/03/20 INR senior bond, 8.35%, 5/14/22 INR senior bond, 9.15%, 11/14/24 INR senior bond, 8.33%, 7/09/26 INR senior bond, 8.15%, 11/24/26 INR senior bond, 8.28%, 9/21/27 INR senior bond, 8.60%, 6/02/28 INR senior note, 7.28%, 6/03/19 INR senior note, 8.12%, 12/10/20 INR senior note, 7.16%, 5/20/23 INR senior note, 8.83%, 11/25/23 INR Indonesia 7.2% Government of Indonesia, 7.875%, 4/15/19 IDR 6.125%, 5/15/28 IDR FR31, 11.00%, 11/15/20 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR36, 11.50%, 9/15/19 IDR FR39, 11.75%, 8/15/23 IDR FR40, 11.00%, 9/15/25 IDR FR42, 10.25%, 7/15/27 IDR FR43, 10.25%, 7/15/22 IDR FR44, 10.00%, 9/15/24 IDR FR46, 9.50%, 7/15/23 IDR FR47, 10.00%, 2/15/28 IDR FR48, 9.00%, 9/15/18 IDR FR52, 10.50%, 8/15/30 IDR FR61, 7.00%, 5/15/22 IDR senior bond, 5.625%, 5/15/23 IDR senior bond, 7.00%, 5/15/27 IDR Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) senior bond, 9.00%, 3/15/29 IDR senior bond, FR53, 8.25%, 7/15/21 IDR senior bond, FR56, 8.375%, 9/15/26 IDR senior bond, FR70, 8.375%, 3/15/24 IDR senior note, 8.50%, 10/15/16 IDR senior note, 5.25%, 5/15/18 IDR Kenya 0.3% i Government of Kenya, senior note, 144A, 6.875%, 6/24/24 Malaysia 3.5% Government of Malaysia, 3.314%, 10/31/17 MYR senior bond, 3.814%, 2/15/17 MYR senior bond, 4.24%, 2/07/18 MYR senior bond, 3.26%, 3/01/18 MYR senior note, 3.394%, 3/15/17 MYR senior note, 4.012%, 9/15/17 MYR Mexico 13.3% Government of Mexico, 7.25%, 12/15/16 j MXN 7.75%, 12/14/17 j MXN senior note, 8.50%, 12/13/18 j MXN k Mexican Udibonos, Index Linked, 5.00%, 6/16/16 l MXN 3.50%, 12/14/17 l MXN 4.00%, 6/13/19 l MXN 2.50%, 12/10/20 l MXN Philippines 2.4% Government of the Philippines, senior bond, 9.125%, 9/04/16 PHP senior note, 2.875%, 5/22/17 PHP senior note, 5.875%, 1/31/18 PHP senior note, 5.00%, 8/18/18 PHP senior note, 3.875%, 11/22/19 PHP senior note, 5-72, 2.125%, 5/23/18 PHP Poland 0.3% Government of Poland, 4.75%, 4/25/17 PLN f FRN, 1.75%, 1/25/21 PLN Portugal 3.1% Government of Portugal, i 144A, 5.125%, 10/15/24 e senior bond, Reg S, 4.95%, 10/25/23 EUR e senior bond, Reg S, 5.65%, 2/15/24 EUR Serbia 2.9% Serbia Treasury Bond, 8.00%, 10/22/20 RSD Serbia Treasury Note, 10.00%, 6/27/16 RSD 10.00%, 8/15/16 RSD 10.00%, 10/17/16 RSD 10.00%, 12/19/16 RSD 8.00%, 1/12/17 RSD 8.00%, 3/23/17 RSD 8.00%, 4/06/17 RSD 10.00%, 5/08/17 RSD 10.00%, 7/10/17 RSD Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) 10.00%, 11/08/17 RSD 10.00%, 3/02/18 RSD 10.00%, 4/27/18 RSD 10.00%, 11/21/18 RSD 10.00%, 8/21/19 RSD 10.00%, 3/20/21 RSD 10.00%, 6/05/21 RSD 10.00%, 9/11/21 RSD South Korea 12.1% Korea Monetary Stabilization Bond, senior note, 2.79%, 6/02/16 KRW 1.62%, 6/09/16 KRW 2.46%, 8/02/16 KRW 1.56%, 8/09/16 KRW 2.22%, 10/02/16 KRW 1.61%, 11/09/16 KRW 2.07%, 12/02/16 KRW 1.96%, 2/02/17 KRW 1.70%, 8/02/17 KRW 1.56%, 10/02/17 KRW 1.49%, 2/02/18 KRW Korea Treasury Bond, senior note, 3.00%, 12/10/16 KRW 2.00%, 12/10/17 KRW 2.75%, 9/10/19 KRW 2.00%, 3/10/21 KRW Sri Lanka 0.8% Government of Sri Lanka, 8.25%, 3/01/17 LKR 8.00%, 6/15/17 LKR 10.60%, 7/01/19 LKR 10.60%, 9/15/19 LKR 8.00%, 11/01/19 LKR 9.25%, 5/01/20 LKR 11.20%, 7/01/22 LKR A, 6.40%, 8/01/16 LKR A, 5.80%, 1/15/17 LKR A, 7.50%, 8/15/18 LKR A, 8.00%, 11/15/18 LKR A, 9.00%, 5/01/21 LKR A, 11.00%, 8/01/21 LKR B, 8.00%, 6/01/16 LKR B, 6.40%, 10/01/16 LKR B, 5.80%, 7/15/17 LKR B, 8.50%, 7/15/18 LKR C, 8.50%, 4/01/18 LKR D, 8.50%, 6/01/18 LKR Ukraine 4.5% i Government of Ukraine, 144A, 7.75%, 9/01/19 7.75%, 9/01/20 7.75%, 9/01/21 7.75%, 9/01/22 7.75%, 9/01/23 7.75%, 9/01/24 7.75%, 9/01/25 7.75%, 9/01/26 7.75%, 9/01/27 Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) a,m VRI, GDP Linked Securities, 5/31/40 60,577,000 18,778,870 265,526,981 Uruguay 4.8% k Government of Uruguay, Index Linked, 4.25%, 4/05/27 267,378,721 UYU 8,177,622 senior bond, Index Linked, 5.00%, 9/14/18 189,838,605 UYU 6,158,075 senior bond, Index Linked, 4.375%, 12/15/28 4,044,444,753 UYU 123,132,440 senior bond, Index Linked, 4.00%, 7/10/30 139,690,536 UYU 4,100,507 senior bond, Index Linked, 3.70%, 6/26/37 29,771,169 UYU 788,549 Uruguay Notas del Tesoro, 11.00%, 3/21/17 765,015,000 UYU 24,098,227 7, 13.25%, 4/08/18 304,900,000 UYU 9,651,867 k 10, Index Linked, 4.25%, 1/05/17 305,569,171 UYU 9,872,464 k 13, Index Linked, 4.00%, 5/25/25 654,721,964 UYU 19,184,629 k 14, Index Linked, 4.00%, 6/10/20 620,834,948 UYU 19,256,376 k 16, Index Linked, 3.25%, 1/27/19 1,076,644 UYU 33,244 k 17, Index Linked, 2.75%, 6/16/16 378,760,493 UYU 12,286,187 k 18, Index Linked, 2.25%, 8/23/17 190,521,625 UYU 5,963,079 k 19, Index Linked, 2.50%, 9/27/22 202,276,120 UYU 5,608,326 senior note, 13.90%, 7/29/20 420,202,000 UYU 13,165,420 Uruguay Treasury Bill, Strip, 2/10/17 86,270,000 UYU 2,537,682 4/03/17 581,589,000 UYU 16,772,611 5/19/17 272,740,000 UYU 7,733,242 288,520,547 Total Foreign Government and Agency Securities (Cost $5,282,455,120) 4,778,855,916 Quasi-Sovereign and Corporate Bonds 4.4% Australia 0.1% i Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 2,200,000 1,732,500 i FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 4,500,000 4,799,250 6,531,750 Bermuda 0.1% i Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 6,100,000 5,423,937 Canada 0.2% n CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 9,450,000 4,228,875 i First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 4,890,000 3,936,450 7.00%, 2/15/21 4,000,000 3,177,500 11,342,825 Germany 0.0% † i Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH, senior secured bond, 1,701,000 2,039,309 first lien, 144A, 5.75%, 1/15/23 EUR Italy 0.1% i Wind Acquisition Finance SA, secured note, second lien, 144A, 7.375%, 4/23/21 7,000,000 6,663,160 Luxembourg 0.2% i Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 3,200,000 3,272,000 7.25%, 5/15/24 Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 2,000,000 1,355,000 senior bond, 5.50%, 8/01/23 6,500,000 4,208,750 senior note, 7.50%, 4/01/21 2,000,000 1,370,000 10,205,750 Mexico 0.1% i Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 8,700,000 8,531,220 Netherlands 0.1% i InterGen NV, secured bond, 144A, 7.00%, 6/30/23 9,000,000 6,412,500 Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Russia 0.2% LUKOIL International Finance BV, i 144A, 6.656%, 6/07/22 e Reg S, 6.656%, 6/07/22 i senior note, 144A, 6.125%, 11/09/20 TNK-BP Finance SA, i senior bond, 144A, 7.25%, 2/02/20 e senior note, Reg S, 7.875%, 3/13/18 South Africa 0.3% c Edcon Ltd., i,n secured note, 144A, 9.50%, 3/01/18 EUR i,n senior secured note, 144A, 9.50%, 3/01/18 i,n senior secured note, 144A, 9.50%, 3/01/18 EUR i,o senior secured note, 144A, PIK, 8.00%, 6/30/19 EUR i,o senior secured note, 144A, PIK, 8.00%, 6/30/19 EUR i,o senior secured note, 144A, PIK, 12.75%, 6/30/19 EUR e,n senior secured note, first lien, Reg S, 9.50%, 3/01/18 EUR Sweden 0.1% i Stena International SA, senior secured bond, first lien, 144A, 5.75%, 3/01/24 Ukraine 0.1% i Ukreximbank, (BIZ Finance PLC), loan participation, senior note, 144A, 9.75%, 1/22/25 United Kingdom 0.0%  HSBC Holdings PLC, sub. bond, 6.50%, 9/15/37 United States 2.8% i Altice U.S. Finance I Corp., senior secured bond, 144A, 5.50%, 5/15/26 p Bank of America Corp., junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual i BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 California Resources Corp., i secured note, second lien, 144A, 8.00%, 12/15/22 senior bond, 6.00%, 11/15/24 senior note, 5.50%, 9/15/21 Calpine Corp., senior bond, 5.75%, 1/15/25 i Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 144A, 11.50%, 1/15/21 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 n Chaparral Energy Inc., senior bond, 8.25%, 9/01/21 i Chesapeake Energy Corp., secured note, second lien, 144A, 8.00%, 12/15/22 CIT Group Inc., senior bond, 5.00%, 8/01/23 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 senior sub. note, 7.625%, 3/15/20 i,q Diamond 1 Finance Corp./Diamond 2 Finance Corp., senior secured bond, first lien, 144A, 5.45%, 6/15/23 6.02%, 6/15/26 DISH DBS Corp., senior note, 5.875%, 7/15/22 n Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 7.75%, 6/15/19 d Erickson Air-Crane Inc., Purchase Price Notes, 6.00%, 11/02/20 i First Data Corp., second lien, 144A, 5.75%, 1/15/24 Halcon Resources Corp., senior note, 8.875%, 5/15/21 i senior secured note, third lien, 144A, 13.00%, 2/15/22 HCA Inc., senior secured bond, first lien, 5.875%, 3/15/22 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) senior secured note, first lien, 9.00%, 9/15/22 i JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 senior note, 144A, 8.25%, 2/01/20 p JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual i,n Linn Energy LLC/Finance Corp., senior secured note, second lien, 144A, 12.00%, 12/15/20 n Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/16 i,q MPH Acquisition Holdings LLC, senior note, 144A, 7.125%, 6/01/24 Navient Corp., senior note, 5.50%, 1/15/19 n Penn Virginia Corp., senior note, 8.50%, 5/01/20 Regency Energy Partners LP/Regency Energy Finance Corp., senior note, 5.875%, 3/01/22 5.00%, 10/01/22 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 i Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 Sprint Communications Inc., senior note, 6.00%, 11/15/22 i 144A, 9.00%, 11/15/18 T-Mobile USA Inc., senior bond, 6.375%, 3/01/25 Tenet Healthcare Corp., senior note, 5.00%, 3/01/19 8.125%, 4/01/22 i,n Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 i Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 n Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/16 W&T Offshore Inc., senior note, 8.50%, 6/15/19 i Western Digital Corp., senior note, 144A, 10.50%, 4/01/24 senior secured note, 144A, 7.375%, 4/01/23 Total Quasi-Sovereign and Corporate Bonds (Cost $355,671,290) f Senior Floating Rate Interests 0.0%  United States 0.0%  AdvancePierre Foods Inc., Second Lien Term Loans, 9.50%, 10/10/17 FRAM Group Holdings Inc. (Autoparts Holdings), Second Lien Term Loan, 11.00%, 1/29/18 Navistar Inc., Tranche B Term Loans, 6.50%, 8/07/20 Vertafore Inc., Second Lien Term Loan, 9.75%, 10/27/17 Total Senior Floating Rate Interests (Cost $580,834) Shares Escrows and Litigation Trusts 0.0%  United States 0.0%  a,d NewPage Corp., Litigation Trust  Total Investments before Short Term Investments (Cost $5,701,291,606) Principal Amount * Short Term Investments 10.5% Foreign Government and Agency Securities 3.0% Malaysia 0.7% r Bank of Negara Monetary Note, 6/07/16 - 10/18/16 MYR r Malaysia Treasury Bill, 1/20/17 MYR Mexico 0.0%  r Mexico Treasury Bill, 2/02/17 s MXN Philippines 1.7% r Philippine Treasury Bill, 6/08/16 - 5/03/17 PHP Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) South Korea 0.6% Korea Monetary Stabilization Bond, senior note, 1.52%, 9/09/16 KRW 1.53%, 10/08/16 KRW 1.57%, 7/09/16 - 1/09/17 KRW Total Foreign Government and Agency Securities (Cost $177,689,277) Total Investments before Money Market Funds (Cost $5,878,980,883) Shares Money Market Funds (Cost $446,667,315) 7.5% United States 7.5% a,t Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $6,325,648,198) 95.9% Other Assets, less Liabilities 4.1% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 6 regarding restricted securities. c At May 31, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. d Security has been deemed illiquid because it may not be able to be sold within seven days. At May 31, 2016, the aggregate value of these securities was $1,051,056, representing 0.02% of net assets. e Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2016, the aggregate value of these securities was $9,793,728, representing 0.16% of net assets. f The coupon rate shown represents the rate at period end. g Principal amount is stated in 1,000 Brazilian Real Units. h Redemption price at maturity is adjusted for inflation. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2016, the aggregate value of these securities was $660,852,396, representing 11.07% of net assets. j Principal amount is stated in 100 Mexican Peso Units. k Principal amount of security is adjusted for inflation. l Principal amount is stated in 100 Unidad de Inversion Units. m The principal represents the notional amount. See Note 3 regarding value recovery instruments. n Defaulted security or security for which income has been deemed uncollectible. o Income may be received in additional securities and/or cash. p Perpetual security with no stated maturity date. q Security purchased on a when-issued basis. r The security is traded on a discount basis with no stated coupon rate. s Principal amount is stated in 10 Mexican Peso Units. t See Note 7 regarding investments in affiliated management investment companies. Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) At May 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Chilean Peso CITI Buy 6/02/16 $ $ - Chilean Peso CITI Sell 6/02/16 - Chilean Peso DBAB Buy 6/02/16 - Chilean Peso DBAB Sell 6/02/16 - South Korean Won HSBK Buy 6/02/16 - ) South Korean Won HSBK Sell 6/02/16 - ) Chilean Peso DBAB Buy 6/03/16 - Chilean Peso DBAB Sell 6/03/16 - Euro CITI Buy 6/03/16 - Euro CITI Sell 6/03/16 - ) Japanese Yen DBAB Buy 6/03/16 - Japanese Yen DBAB Sell 6/03/16 - ) Japanese Yen JPHQ Sell 6/03/16 - ) Chilean Peso DBAB Buy 6/06/16 - ) Chilean Peso MSCO Buy 6/06/16 ) Euro BZWS Sell 6/06/16 ) Euro DBAB Sell 6/06/16 ) Mexican Peso CITI Buy 6/06/16 - ) Mexican Peso CITI Sell 6/06/16 - Euro GSCO Sell 6/08/16 - Japanese Yen CITI Sell 6/08/16 - ) Mexican Peso CITI Buy 6/08/16 - ) Mexican Peso CITI Sell 6/08/16 - Euro BZWS Sell 6/09/16 ) Euro DBAB Sell 6/09/16 - ) Euro SCNY Sell 6/09/16 - ) Japanese Yen HSBK Sell 6/09/16 - ) Chilean Peso JPHQ Buy 6/10/16 - ) Chilean Peso MSCO Buy 6/10/16 - ) Ghanaian Cedi BZWS Buy 6/10/16 - Japanese Yen BZWS Sell 6/10/16 - ) Japanese Yen CITI Sell 6/10/16 - ) Japanese Yen HSBK Sell 6/10/16 - ) Chilean Peso DBAB Buy 6/13/16 - ) Chilean Peso MSCO Buy 6/13/16 - ) Euro GSCO Sell 6/13/16 - Japanese Yen DBAB Sell 6/13/16 - ) Japanese Yen JPHQ Sell 6/13/16 - ) Mexican Peso CITI Buy 6/13/16 - ) Mexican Peso CITI Sell 6/13/16 - Australian Dollar CITI Sell 6/14/16 - ) Australian Dollar JPHQ Sell 6/14/16 - Chilean Peso DBAB Buy 6/14/16 - ) Chilean Peso JPHQ Buy 6/14/16 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Euro DBAB Sell 6/14/16 - ) Chilean Peso CITI Buy 6/15/16 - ) Euro BOFA Sell 6/15/16 - ) Euro DBAB Sell 6/15/16 - British Pound DBAB Buy 6/16/16 - British Pound DBAB Sell 6/16/16 - Euro BZWS Sell 6/16/16 - Euro GSCO Sell 6/16/16 - Japanese Yen CITI Sell 6/16/16 - ) Japanese Yen HSBK Sell 6/16/16 - ) Japanese Yen JPHQ Sell 6/16/16 - ) South Korean Won CITI Sell 6/16/16 - ) Australian Dollar CITI Sell 6/17/16 - ) Euro DBAB Sell 6/17/16 - ) Japanese Yen DBAB Sell 6/17/16 - ) Australian Dollar CITI Sell 6/20/16 - Australian Dollar JPHQ Sell 6/20/16 - Chilean Peso DBAB Buy 6/20/16 ) Chilean Peso JPHQ Buy 6/20/16 - Euro BZWS Sell 6/20/16 - Euro DBAB Sell 6/20/16 - ) Japanese Yen CITI Sell 6/20/16 - ) South Korean Won DBAB Sell 6/20/16 - ) Japanese Yen DBAB Sell 6/22/16 - ) Mexican Peso CITI Buy 6/22/16 - ) Mexican Peso CITI Sell 6/22/16 - Chilean Peso BZWS Buy 6/23/16 - ) Chilean Peso DBAB Buy 6/23/16 - ) Euro BZWS Buy 6/23/16 - ) Euro BZWS Sell 6/23/16 - Indonesian Rupiah JPHQ Buy AUD 6/23/16 - Indonesian Rupiah JPHQ Buy AUD 6/24/16 - Chilean Peso DBAB Buy 6/28/16 - Chilean Peso DBAB Buy 6/30/16 25 - Euro BOFA Sell 6/30/16 - Euro DBAB Sell 6/30/16 - Japanese Yen BZWS Sell 6/30/16 - ) Euro BZWS Sell 7/01/16 - Euro DBAB Sell 7/01/16 - Japanese Yen MSCO Sell 7/01/16 - ) Philippine Peso JPHQ Buy 7/01/16 - ) Philippine Peso DBAB Buy 7/05/16 - ) Euro BZWS Sell 7/06/16 - ) Chilean Peso DBAB Buy 7/07/16 - ) Euro DBAB Sell 7/07/16 - ) Japanese Yen DBAB Sell 7/07/16 - ) Japanese Yen JPHQ Sell 7/07/16 - ) Malaysian Ringgit JPHQ Buy EUR 7/08/16 - Mexican Peso CITI Buy 7/08/16 - ) Mexican Peso CITI Sell 7/08/16 - Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Philippine Peso DBAB Buy 7/08/16 - ) Chilean Peso DBAB Buy 7/11/16 - ) Euro DBAB Sell 7/11/16 - ) Euro JPHQ Sell 7/11/16 - ) Mexican Peso CITI Buy 7/11/16 - ) Mexican Peso CITI Sell 7/11/16 - Japanese Yen SCNY Sell 7/12/16 - ) Euro JPHQ Sell 7/13/16 - Euro JPHQ Sell 7/14/16 - Mexican Peso CITI Buy EUR 7/14/16 - ) Euro DBAB Sell 7/15/16 ) Euro JPHQ Sell 7/15/16 - ) Japanese Yen BZWS Sell 7/15/16 - ) Japanese Yen JPHQ Sell 7/15/16 - ) Mexican Peso DBAB Buy EUR 7/15/16 - ) Chilean Peso DBAB Buy 7/18/16 - ) Euro MSCO Sell 7/18/16 - ) Euro BZWS Sell 7/19/16 - ) Japanese Yen HSBK Sell 7/19/16 - ) Japanese Yen SCNY Sell 7/19/16 - ) Mexican Peso CITI Buy EUR 7/19/16 - ) Mexican Peso JPHQ Buy EUR 7/19/16 - ) Euro DBAB Sell 7/20/16 - Euro BZWS Sell 7/21/16 - ) Euro JPHQ Sell 7/21/16 - Euro UBSW Sell 7/21/16 - Euro BOFA Sell 7/22/16 - Euro MSCO Sell 7/22/16 - ) Euro BZWS Sell 7/25/16 - Euro DBAB Sell 7/25/16 - ) Euro JPHQ Sell 7/25/16 - ) Japanese Yen CITI Sell 7/25/16 - ) Japanese Yen JPHQ Sell 7/25/16 - ) Japanese Yen MSCO Sell 7/25/16 - ) Chilean Peso JPHQ Buy 7/26/16 - ) Indian Rupee DBAB Buy 7/27/16 - ) Chilean Peso DBAB Buy 7/28/16 - ) Euro BOFA Sell 7/28/16 - Euro BZWS Sell 7/28/16 - ) Euro CITI Buy 7/28/16 - Euro CITI Sell 7/28/16 ) Euro GSCO Sell 7/28/16 - ) Indian Rupee HSBK Buy EUR 7/28/16 - Euro BOFA Sell 7/29/16 - Euro BZWS Sell 7/29/16 - ) Euro CITI Sell 7/29/16 - ) Euro DBAB Sell 7/29/16 - Euro JPHQ Sell 7/29/16 - Japanese Yen BZWS Sell 7/29/16 - ) Japanese Yen DBAB Sell 7/29/16 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Euro BOFA Sell 8/03/16 - Mexican Peso JPHQ Buy 8/03/16 - ) Mexican Peso JPHQ Sell 8/03/16 - Chilean Peso MSCO Buy 8/04/16 - ) Euro BZWS Sell 8/05/16 - ) Euro DBAB Sell 8/05/16 - ) Euro HSBK Buy 8/05/16 - ) Euro HSBK Sell 8/05/16 - ) Euro MSCO Buy 8/05/16 - Euro MSCO Sell 8/05/16 - ) Mexican Peso CITI Buy 8/05/16 - ) Mexican Peso CITI Sell 8/05/16 - Japanese Yen CITI Sell 8/08/16 - ) Japanese Yen MSCO Sell 8/08/16 - ) Mexican Peso CITI Buy 8/08/16 - ) Mexican Peso CITI Sell 8/08/16 - Mexican Peso MSCO Buy 8/08/16 - ) Mexican Peso MSCO Sell 8/08/16 - Chilean Peso DBAB Buy 8/09/16 - ) Euro DBAB Sell 8/09/16 - Euro CITI Sell 8/10/16 - ) Japanese Yen CITI Sell 8/10/16 - ) Mexican Peso MSCO Buy 8/10/16 - ) Mexican Peso MSCO Sell 8/10/16 - Euro BOFA Sell 8/11/16 - Euro DBAB Sell 8/11/16 - ) Euro MSCO Sell 8/11/16 - Euro GSCO Sell 8/12/16 - Euro SCNY Sell 8/12/16 - Euro UBSW Sell 8/12/16 - South Korean Won HSBK Buy JPY 8/12/16 - ) Euro MSCO Buy 8/15/16 - Euro MSCO Sell 8/15/16 - Euro SCNY Sell 8/15/16 - Singapore Dollar DBAB Buy 8/15/16 - Singapore Dollar DBAB Sell 8/15/16 - ) Chilean Peso MSCO Buy 8/16/16 - ) Euro JPHQ Sell 8/16/16 - Japanese Yen JPHQ Sell 8/16/16 - ) Chilean Peso DBAB Buy 8/17/16 - ) Euro DBAB Sell 8/17/16 - Euro MSCO Sell 8/17/16 - Mexican Peso MSCO Buy 8/17/16 - ) Mexican Peso MSCO Sell 8/17/16 - Singapore Dollar BZWS Buy 8/17/16 - Singapore Dollar BZWS Sell 8/17/16 - ) Singapore Dollar DBAB Buy 8/17/16 - Singapore Dollar DBAB Sell 8/17/16 - ) Singapore Dollar HSBK Buy 8/17/16 - Singapore Dollar HSBK Sell 8/17/16 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Chilean Peso MSCO Buy 8/18/16 - ) Euro BZWS Sell 8/18/16 - Euro JPHQ Sell 8/18/16 - Japanese Yen DBAB Sell 8/18/16 - ) Euro DBAB Sell 8/19/16 - Chilean Peso MSCO Buy 8/22/16 - Euro JPHQ Sell 8/22/16 ) Japanese Yen HSBK Sell 8/22/16 - ) Japanese Yen JPHQ Sell 8/22/16 - ) Malaysian Ringgit SCNY Buy 8/22/16 - Malaysian Ringgit SCNY Sell 8/22/16 - Mexican Peso HSBK Buy 8/22/16 - ) Chilean Peso JPHQ Buy 8/23/16 - Euro DBAB Sell 8/23/16 - Indian Rupee JPHQ Buy EUR 8/23/16 - Euro GSCO Sell 8/24/16 - Japanese Yen BZWS Sell 8/24/16 - ) Japanese Yen DBAB Sell 8/24/16 - ) Indian Rupee JPHQ Buy 8/25/16 - Euro BOFA Sell 8/26/16 - Euro JPHQ Sell 8/26/16 - Japanese Yen JPHQ Sell 8/26/16 - ) Euro DBAB Sell 8/29/16 - Euro GSCO Sell 8/29/16 - Japanese Yen DBAB Sell 8/29/16 - ) Japanese Yen JPHQ Sell 8/29/16 - ) Mexican Peso CITI Buy 8/29/16 - ) Mexican Peso HSBK Buy 8/29/16 - ) Chilean Peso CITI Buy 8/31/16 - ) Chilean Peso DBAB Buy 8/31/16 - (3 ) Euro BZWS Sell 8/31/16 - ) Euro DBAB Sell 8/31/16 - Euro GSCO Sell 8/31/16 - ) Euro SCNY Sell 8/31/16 - Indian Rupee CITI Buy EUR 8/31/16 - Indian Rupee DBAB Buy EUR 8/31/16 - Japanese Yen BZWS Sell 8/31/16 - ) Japanese Yen JPHQ Sell 8/31/16 - ) Philippine Peso JPHQ Buy 8/31/16 - Japanese Yen HSBK Sell 9/01/16 - ) Chilean Peso DBAB Buy 9/02/16 - ) Mexican Peso HSBK Buy 9/06/16 - ) Japanese Yen BZWS Sell 9/09/16 - ) Japanese Yen MSCO Sell 9/09/16 - ) Australian Dollar CITI Sell 9/14/16 - Japanese Yen BZWS Sell 9/16/16 - ) Japanese Yen CITI Sell 9/16/16 - ) Singapore Dollar DBAB Buy 9/19/16 - Singapore Dollar DBAB Sell 9/19/16 - ) South Korean Won CITI Sell 9/19/16 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) South Korean Won HSBK Sell 9/19/16 - ) Japanese Yen BZWS Sell 9/20/16 - ) Japanese Yen BZWS Sell 9/26/16 - ) South Korean Won HSBK Sell 9/26/16 - South Korean Won HSBK Sell 9/28/16 - Mexican Peso HSBK Buy 9/30/16 - ) Euro DBAB Sell 10/03/16 - Japanese Yen JPHQ Sell 10/06/16 - ) Japanese Yen JPHQ Sell 10/07/16 - ) Euro DBAB Sell 10/11/16 - Euro GSCO Sell 10/11/16 - Ghanaian Cedi BZWS Buy 10/11/16 - Japanese Yen HSBK Sell 10/11/16 - ) Mexican Peso CITI Buy 10/11/16 - ) Euro JPHQ Sell 10/13/16 - Japanese Yen BZWS Sell 10/13/16 - ) Japanese Yen DBAB Sell 10/13/16 - ) Euro BZWS Sell 10/17/16 - Euro DBAB Sell 10/17/16 - Malaysian Ringgit DBAB Buy EUR 10/17/16 - Malaysian Ringgit HSBK Buy EUR 10/17/16 - ) Mexican Peso DBAB Buy 10/17/16 - ) Mexican Peso DBAB Buy EUR 10/17/16 - ) Mexican Peso DBAB Sell 10/17/16 - South Korean Won HSBK Sell 10/18/16 - Japanese Yen JPHQ Sell 10/19/16 - ) Euro DBAB Sell 10/21/16 - Japanese Yen BZWS Sell 10/24/16 - ) Euro BZWS Sell 10/27/16 - ) South Korean Won HSBK Sell 11/02/16 - Euro DBAB Sell 11/04/16 - ) Euro DBAB Sell 11/07/16 - ) Japanese Yen BOFA Sell 11/07/16 - ) Japanese Yen BZWS Sell 11/07/16 - Japanese Yen SCNY Sell 11/07/16 - Mexican Peso CITI Buy 11/07/16 - ) Japanese Yen CITI Sell 11/09/16 - ) Mexican Peso CITI Buy 11/09/16 - ) Euro DBAB Sell 11/14/16 - ) Euro JPHQ Sell 11/14/16 - ) Japanese Yen CITI Sell 11/14/16 - ) Japanese Yen GSCO Sell 11/14/16 - Japanese Yen HSBK Sell 11/14/16 - ) Japanese Yen JPHQ Sell 11/14/16 - ) Japanese Yen SCNY Sell 11/14/16 - Mexican Peso CITI Buy 11/14/16 - ) South Korean Won CITI Sell 11/14/16 - Australian Dollar JPHQ Sell 11/16/16 - Euro BZWS Sell 11/16/16 - ) Japanese Yen CITI Sell 11/16/16 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Japanese Yen MSCO Sell 11/16/16 - ) Japanese Yen SCNY Sell 11/16/16 - South Korean Won CITI Sell 11/16/16 - Euro DBAB Sell 11/17/16 - ) South Korean Won HSBK Sell 11/17/16 - Euro DBAB Sell 11/18/16 - ) Indonesian Rupiah JPHQ Buy AUD 11/18/16 - ) Japanese Yen DBAB Sell 11/18/16 - ) South Korean Won HSBK Sell 11/18/16 - Brazilian Real HSBK Buy 11/21/16 - Euro DBAB Sell 11/21/16 - ) Japanese Yen CITI Sell 11/21/16 ) South Korean Won CITI Sell 11/21/16 - South Korean Won DBAB Sell 11/23/16 - Euro MSCO Sell 11/25/16 - ) Japanese Yen HSBK Sell 11/25/16 - Mexican Peso CITI Buy 11/25/16 - ) South Korean Won HSBK Sell 11/25/16 - Euro DBAB Sell 11/28/16 - ) Japanese Yen BOFA Sell 11/28/16 - Japanese Yen SCNY Sell 11/28/16 - Malaysian Ringgit BOFA Buy 11/30/16 - ) Mexican Peso HSBK Buy 11/30/16 - ) Euro GSCO Sell 12/02/16 - ) Japanese Yen GSCO Sell 12/02/16 - ) South Korean Won HSBK Sell 12/02/16 - Australian Dollar JPHQ Sell 12/12/16 - ) Mexican Peso CITI Buy 12/13/16 - ) Australian Dollar JPHQ Sell 12/14/16 - ) Euro MSCO Sell 12/14/16 - ) Euro JPHQ Sell 12/15/16 - ) Mexican Peso CITI Buy 12/15/16 - ) Mexican Peso HSBK Buy 12/16/16 - ) Mexican Peso CITI Buy 12/19/16 - ) Mexican Peso HSBK Buy 12/19/16 - ) Japanese Yen GSCO Sell 1/10/17 - ) Japanese Yen JPHQ Sell 1/10/17 - ) Euro BZWS Sell 1/11/17 - ) Euro UBSW Sell 1/11/17 - ) Euro DBAB Sell 1/12/17 - ) Euro DBAB Sell 1/13/17 - ) Euro SCNY Sell 1/13/17 - ) Japanese Yen HSBK Sell 1/13/17 - ) Euro DBAB Sell 1/17/17 - ) Japanese Yen CITI Sell 1/17/17 - ) Japanese Yen SCNY Sell 1/17/17 - ) Mexican Peso CITI Buy EUR 1/17/17 - ) Mexican Peso MSCO Buy EUR 1/17/17 - ) Euro CITI Sell 1/19/17 - ) Euro GSCO Sell 1/19/17 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Euro JPHQ Sell 1/19/17 - ) Euro MSCO Sell 1/19/17 - ) Japanese Yen JPHQ Sell 1/19/17 - ) Euro DBAB Sell 1/23/17 - ) Japanese Yen DBAB Sell 1/23/17 - ) Japanese Yen HSBK Sell 1/23/17 - ) Euro BZWS Sell 1/27/17 - ) Euro GSCO Sell 1/27/17 - ) Japanese Yen GSCO Sell 1/27/17 - ) Japanese Yen JPHQ Sell 1/27/17 - ) Japanese Yen HSBK Sell 1/31/17 - ) Euro DBAB Sell 2/03/17 - ) Euro BZWS Sell 2/08/17 - Euro GSCO Sell 2/08/17 - Japanese Yen JPHQ Sell 2/08/17 - ) Japanese Yen SCNY Sell 2/08/17 - ) Euro GSCO Sell 2/09/17 - Japanese Yen BZWS Sell 2/09/17 - ) Japanese Yen CITI Sell 2/09/17 - ) Japanese Yen JPHQ Sell 2/09/17 - ) Euro DBAB Sell 2/10/17 - Euro BZWS Sell 2/13/17 - Euro SCNY Sell 2/16/17 - Japanese Yen CITI Sell 2/16/17 - ) Japanese Yen GSCO Sell 2/16/17 - ) Japanese Yen HSBK Sell 2/16/17 - ) Japanese Yen JPHQ Sell 2/16/17 - ) Euro BZWS Sell 2/22/17 - ) Malaysian Ringgit SCNY Buy 2/22/17 - Japanese Yen BZWS Sell 2/27/17 - ) Japanese Yen HSBK Sell 2/27/17 - ) Euro BOFA Sell 2/28/17 - ) Euro DBAB Sell 3/01/17 - ) Euro JPHQ Sell 3/01/17 - ) Japanese Yen BZWS Sell 3/01/17 - ) Japanese Yen DBAB Sell 3/01/17 - ) Japanese Yen JPHQ Sell 3/03/17 - ) Japanese Yen HSBK Sell 3/06/17 - ) Japanese Yen GSCO Sell 3/07/17 - ) Japanese Yen JPHQ Sell 3/24/17 - ) Japanese Yen JPHQ Sell 3/31/17 - ) Philippine Peso HSBK Buy 4/07/17 - ) Japanese Yen CITI Sell 4/13/17 - Japanese Yen BOFA Sell 4/18/17 - Mexican Peso CITI Buy EUR 4/18/17 - ) Japanese Yen JPHQ Sell 4/20/17 - Japanese Yen JPHQ Sell 4/21/17 - South Korean Won HSBK Sell 4/25/17 - South Korean Won HSBK Sell 4/26/17 - Japanese Yen DBAB Sell 5/16/17 - Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Japanese Yen BOFA Sell 5/18/17 - Japanese Yen CITI Sell 5/18/17 - Japanese Yen BOFA Sell 5/19/17 - Japanese Yen HSBK Sell 5/19/17 - Japanese Yen BOFA Sell 5/22/17 - Japanese Yen JPHQ Sell 5/22/17 - Mexican Peso HSBK Buy 5/26/17 - ) Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. * In U.S. dollars unless otherwise indicated. At May 31, 2016, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty/ Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 10/17/17 $ - $ ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.775% CME 10/04/23 - ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 2.795% CME 10/04/23 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 2.765% CME 10/07/23 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 2.731% LCH 7/07/24 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 1.914% LCH 1/22/25 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 1.970% LCH 1/23/25 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 1.973% LCH 1/27/25 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 1.937% LCH 1/29/25 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 1.942% LCH 1/30/25 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 1.817% LCH 2/03/25 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 2.036% LCH 3/23/25 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 1.978% LCH 3/27/25 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 1.985% LCH 3/27/25 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 3.668% CME 10/04/43 ) Receive Floating rate 3-month USD BBA - LIBOR Pay Fixed rate 2.752% LCH 7/29/45 ) Totals Centrally Cleared Swap Contracts - ) OTC Swap Contracts Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.523% DBAB $ 3/28/21 $ - $ ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.440% CITI 4/21/21 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.391% JPHQ 5/04/21 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.076% JPHQ 6/14/21 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.347% CITI 2/25/41 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.349% JPHQ 2/25/41 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.320% JPHQ 2/28/41 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.299% JPHQ 3/01/41 - ) Total OTC Swap Contracts - ) Total Interest Rate Swap Contracts $ - $ ) Net unrealized appreciation (depreciation) $ ) A BBREVIATIONS Counterparty/Exchange BOFA - Bank of America Corp. BZWS - Barclays Bank PLC CITI - Citibank N.A. CME - Chicago Mercantile Exchange DBAB - Deutsche Bank AG GSCO - Goldman Sachs Group, Inc. HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase Bank, N.A. LCH - LCH Clearnet LLC MSCO - Morgan Stanley and Co. Inc. SCNY - Standard Chartered Bank UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real COP - Colombian Peso DEM - Deutsche Mark EUR - Euro GHS - Ghanaian Cedi HUF - Hungarian Forint IDR - Indonesian Rupiah INR - Indian Rupee JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PHP - Philippine Peso PLN - Polish Zloty RSD - Serbian Dinar UYU - Uruguayan Peso Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Selected Portfolio FRN - Floating Rate Note GDP - Gross Domestic Product PIK - Payment-In-Kind VRI - Value Recovery Instruments Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) Templeton International Bond Fund Principal Amount* Value Foreign Government and Agency Securities 71.0% Brazil 14.0% Letra Tesouro Nacional, Strip, 7/01/16 a BRL $ 10/01/16 a BRL 1/01/17 a BRL 1/01/18 a BRL Nota Do Tesouro Nacional, 10.00%, 1/01/17 a BRL 10.00%, 1/01/23 a BRL 10.00%, 1/01/25 a BRL b Index Linked, 6.00%, 5/15/17 9 a BRL b Index Linked, 6.00%, 5/15/19 a BRL b Index Linked, 6.00%, 8/15/20 a BRL b Index Linked, 6.00%, 8/15/22 a BRL b Index Linked, 6.00%, 5/15/23 a BRL b Index Linked, 6.00%, 8/15/24 a BRL senior note, 10.00%, 1/01/19 a BRL Colombia 1.7% Government of Colombia, senior bond, 7.75%, 4/14/21 COP 4.375%, 3/21/23 COP 9.85%, 6/28/27 COP Titulos De Tesoreria B, 5.00%, 11/21/18 COP 7.75%, 9/18/30 COP senior bond, 11.25%, 10/24/18 COP senior bond, 7.00%, 5/04/22 COP senior bond, 10.00%, 7/24/24 COP senior bond, 7.50%, 8/26/26 COP senior bond, 6.00%, 4/28/28 COP senior note, 7.00%, 9/11/19 COP senior note, B, 11.00%, 7/24/20 COP Hungary 1.4% Government of Hungary, 5.375%, 2/21/23 senior note, 6.25%, 1/29/20 senior note, 6.375%, 3/29/21 India 4.8% Government of India, senior bond, 7.80%, 5/03/20 INR senior bond, 8.35%, 5/14/22 INR senior bond, 9.15%, 11/14/24 INR senior bond, 8.15%, 11/24/26 INR senior bond, 8.28%, 9/21/27 INR senior bond, 8.60%, 6/02/28 INR senior note, 7.28%, 6/03/19 INR senior note, 8.12%, 12/10/20 INR senior note, 7.16%, 5/20/23 INR senior note, 8.83%, 11/25/23 INR Indonesia 7.6% Government of Indonesia, 7.875%, 4/15/19 IDR 6.125%, 5/15/28 IDR 8.375%, 3/15/34 IDR FR31, 11.00%, 11/15/20 IDR Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR39, 11.75%, 8/15/23 IDR FR40, 11.00%, 9/15/25 IDR FR42, 10.25%, 7/15/27 IDR FR43, 10.25%, 7/15/22 IDR FR44, 10.00%, 9/15/24 IDR FR47, 10.00%, 2/15/28 IDR FR52, 10.50%, 8/15/30 IDR senior bond, 7.00%, 5/15/27 IDR senior bond, 9.00%, 3/15/29 IDR senior bond, FR70, 8.375%, 3/15/24 IDR Lithuania 0.2% Government of Lithuania, c 144A, 7.375%, 2/11/20 d Reg S, 7.375%, 2/11/20 Malaysia 11.3% Government of Malaysia, senior bond, 4.262%, 9/15/16 MYR senior bond, 3.814%, 2/15/17 MYR senior bond, 4.24%, 2/07/18 MYR senior bond, 3.26%, 3/01/18 MYR senior note, 3.172%, 7/15/16 MYR senior note, 3.394%, 3/15/17 MYR senior note, 4.012%, 9/15/17 MYR Mexico 10.4% Government of Mexico, 7.75%, 12/14/17 e MXN senior note, 8.50%, 12/13/18 e MXN f Mexican Udibonos, Index Linked, 4.00%, 6/13/19 g MXN Philippines 2.9% Government of the Philippines, senior bond, 9.125%, 9/04/16 PHP senior note, 2.875%, 5/22/17 PHP senior note, 5.875%, 1/31/18 PHP senior note, 5.00%, 8/18/18 PHP senior note, 3.875%, 11/22/19 PHP senior note, 5-72, 2.125%, 5/23/18 PHP Poland 2.4% Government of Poland, 4.75%, 10/25/16 PLN 4.75%, 4/25/17 PLN 5.75%, 9/23/22 PLN h FRN, 1.75%, 1/25/17 PLN h FRN, 1.75%, 1/25/21 PLN Portugal 3.7% Government of Portugal, c 144A, 5.125%, 10/15/24 d Reg S, 3.875%, 2/15/30 EUR d senior bond, Reg S, 4.95%, 10/25/23 EUR d senior bond, Reg S, 5.65%, 2/15/24 EUR Serbia 0.6% c Government of Serbia, senior note, 144A, 5.25%, 11/21/17 4.875%, 2/25/20 Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) 7.25%, 9/28/21 Slovenia 0.2% c Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 South Korea 4.7% Korea Monetary Stabilization Bond, senior note, 2.79%, 6/02/16 KRW 1.62%, 6/09/16 KRW 2.46%, 8/02/16 KRW 2.22%, 10/02/16 KRW 1.96%, 2/02/17 KRW 1.70%, 8/02/17 KRW Korea Treasury Bond, senior note, 2.75%, 6/10/16 KRW 5.00%, 9/10/16 KRW 2.75%, 9/10/19 KRW 2.00%, 3/10/21 KRW Sri Lanka 0.2% Government of Sri Lanka, 8.25%, 3/01/17 LKR 8.00%, 6/15/17 LKR 10.60%, 7/01/19 LKR 10.60%, 9/15/19 LKR 8.00%, 11/01/19 LKR 9.25%, 5/01/20 LKR A, 6.40%, 8/01/16 LKR A, 5.80%, 1/15/17 LKR A, 7.50%, 8/15/18 LKR A, 8.00%, 11/15/18 LKR A, 9.00%, 5/01/21 LKR A, 11.00%, 8/01/21 LKR B, 6.40%, 10/01/16 LKR B, 8.50%, 7/15/18 LKR C, 8.50%, 4/01/18 LKR D, 8.50%, 6/01/18 LKR Ukraine 4.9% c Government of Ukraine, 144A, 7.75%, 9/01/19 7.75%, 9/01/20 7.75%, 9/01/21 7.75%, 9/01/22 7.75%, 9/01/23 7.75%, 9/01/24 7.75%, 9/01/25 7.75%, 9/01/26 7.75%, 9/01/27 i,j VRI, GDP Linked Securities, 5/31/40 Total Foreign Government and Agency Securities (Cost $282,177,215) Short Term Investments 19.8% Foreign Government and Agency Securities 1.4% Malaysia 0.1% k Bank of Negara Monetary Note, 10/06/16 MYR k Malaysia Treasury Bill, 1/20/17 MYR Mexico 0.9% k Mexico Treasury Bill, 6/09/16 - 3/30/17 l MXN Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Philippines 0.4% k Philippine Treasury Bill, 6/08/16 - 5/03/17 PHP Total Foreign Government and Agency Securities (Cost $5,243,195) Total Investments before Money Market Funds (Cost $287,420,410) Shares Money Market Funds (Cost $66,692,565) 18.4% United States 18.4% i,m Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $354,112,975) 90.8% Other Assets, less Liabilities 9.2% Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2016, the aggregate value of these securities was $24,758,996, representing 6.85% of net assets. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2016, the aggregate value of these securities was $9,576,888, representing 2.65% of net assets. e Principal amount is stated in 100 Mexican Peso Units. f Principal amount of security is adjusted for inflation. g Principal amount is stated in 100 Unidad de Inversion Units. h The coupon rate shown represents the rate at period end. i Non-income producing. j The principal represents the notional amount. See Note 3 regarding value recovery instruments. k The security is traded on a discount basis with no stated coupon rate. l Principal amount is stated in 10 Mexican Peso Units. m See Note 7 regarding investments in affiliated management investment companies. Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) At May 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Chilean Peso CITI Buy $ 6/02/16 $ $ - Chilean Peso CITI Sell 6/02/16 - Chilean Peso DBAB Buy 6/02/16 - Chilean Peso DBAB Sell 6/02/16 - Chilean Peso JPHQ Buy 6/02/16 - Chilean Peso JPHQ Sell 6/02/16 - South Korean Won HSBC Buy 6/02/16 - ) South Korean Won HSBC Sell 6/02/16 - ) Chilean Peso DBAB Buy 6/03/16 - Chilean Peso DBAB Sell 6/03/16 - Indian Rupee JPHQ Buy 6/03/16 - Indian Rupee JPHQ Sell 6/03/16 - ) Chilean Peso DBAB Buy 6/06/16 - ) Chilean Peso MSCO Buy 6/06/16 ) Euro BZWS Sell 6/06/16 ) Euro DBAB Sell 6/06/16 - Euro HSBC Sell 6/06/16 - Euro MSCO Sell 6/06/16 - ) Mexican Peso CITI Buy 6/06/16 - ) South Korean Won GSCO Buy 6/07/16 - South Korean Won GSCO Sell 6/07/16 - ) Euro GSCO Sell 6/08/16 - Mexican Peso CITI Buy 6/08/16 - ) Euro BZWS Sell 6/09/16 ) Euro CITI Sell 6/09/16 - ) Euro DBAB Sell 6/09/16 - ) Euro HSBC Sell 6/09/16 - ) Euro MSCO Sell 6/09/16 - ) Euro SCNY Sell 6/09/16 - ) Chilean Peso JPHQ Buy 6/10/16 - ) Chilean Peso MSCO Buy 6/10/16 - ) Chilean Peso DBAB Buy 6/13/16 - ) Chilean Peso MSCO Buy 6/13/16 - ) Euro GSCO Sell 6/13/16 - Indian Rupee CITI Buy 6/13/16 - Indian Rupee DBAB Buy 6/13/16 - ) Mexican Peso CITI Buy 6/13/16 - ) Chilean Peso DBAB Buy 6/14/16 - ) Chilean Peso JPHQ Buy 6/14/16 - ) Euro DBAB Sell 6/15/16 - Euro BZWS Sell 6/16/16 - Euro CITI Sell 6/16/16 - Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Euro GSCO Sell 6/16/16 - Euro JPHQ Sell 6/16/16 - Japanese Yen CITI Sell 6/16/16 - ) South Korean Won CITI Sell 6/16/16 - ) Chilean Peso DBAB Buy 6/20/16 13 ) Chilean Peso JPHQ Buy 6/20/16 - Euro BZWS Sell 6/20/16 - Indian Rupee HSBC Buy 6/21/16 - Mexican Peso CITI Buy 6/22/16 - ) Chilean Peso BZWS Buy 6/23/16 - ) Chilean Peso DBAB Buy 6/23/16 - ) Euro BZWS Buy 6/23/16 - ) Euro BZWS Sell 6/23/16 - Indonesian Rupiah JPHQ Buy AUD 6/23/16 - Indonesian Rupiah JPHQ Sell AUD 6/23/16 - ) Euro BZWS Sell 6/24/16 - Indonesian Rupiah JPHQ Buy AUD 6/24/16 - Indonesian Rupiah JPHQ Sell AUD 6/24/16 - ) Chilean Peso DBAB Buy 6/28/16 25 - Chilean Peso DBAB Buy 6/30/16 2 - Euro BZWS Sell 6/30/16 - Euro DBAB Sell 6/30/16 - Euro HSBC Sell 6/30/16 - Japanese Yen BZWS Sell 6/30/16 - ) Euro BZWS Sell 7/01/16 - Malaysian Ringgit JPHQ Buy 7/05/16 - ) Chilean Peso DBAB Buy 7/07/16 - ) Japanese Yen DBAB Sell 7/07/16 - ) Malaysian Ringgit DBAB Buy 7/08/16 - ) Mexican Peso CITI Buy 7/08/16 - ) Chilean Peso DBAB Buy 7/11/16 - ) Malaysian Ringgit HSBC Buy 7/11/16 - ) Mexican Peso CITI Buy 7/11/16 - ) Euro JPHQ Sell 7/13/16 - Euro JPHQ Sell 7/14/16 - Euro CITI Sell 7/15/16 - ) Euro DBAB Sell 7/15/16 ) Euro JPHQ Sell 7/15/16 - ) Malaysian Ringgit JPHQ Buy 7/15/16 - Chilean Peso DBAB Buy 7/18/16 - ) Euro HSBC Sell 7/18/16 - Euro MSCO Sell 7/18/16 - ) Indian Rupee JPHQ Buy 7/18/16 - ) Euro BZWS Sell 7/19/16 - ) Japanese Yen HSBC Sell 7/19/16 - ) Japanese Yen SCNY Sell 7/19/16 - ) Malaysian Ringgit JPHQ Buy 7/19/16 - Malaysian Ringgit JPHQ Buy EUR 7/19/16 - Malaysian Ringgit JPHQ Sell EUR 7/19/16 - South Korean Won DBAB Buy 7/19/16 - Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) South Korean Won DBAB Sell 7/19/16 - ) Euro HSBC Sell 7/20/16 - Indian Rupee DBAB Buy 7/20/16 - ) Malaysian Ringgit DBAB Buy 7/20/16 - ) Mexican Peso DBAB Buy 7/20/16 - ) Philippine Peso DBAB Buy 7/20/16 - ) Euro BZWS Sell 7/21/16 - ) Euro JPHQ Sell 7/21/16 - Euro UBSW Sell 7/21/16 - Euro BOFA Sell 7/22/16 - Euro DBAB Sell 7/22/16 - Euro MSCO Sell 7/22/16 - ) Euro BZWS Sell 7/25/16 - Euro DBAB Sell 7/25/16 - ) Indian Rupee DBAB Buy 7/25/16 - ) Indian Rupee JPHQ Buy 7/25/16 - ) Malaysian Ringgit HSBC Buy 7/25/16 - Chilean Peso JPHQ Buy 7/26/16 - ) Malaysian Ringgit DBAB Buy 7/26/16 - Malaysian Ringgit HSBC Buy 7/26/16 - Euro DBAB Sell 7/27/16 ) Indian Rupee DBAB Buy 7/27/16 - ) Malaysian Ringgit JPHQ Buy 7/27/16 - ) Chilean Peso DBAB Buy 7/28/16 - ) Euro BZWS Sell 7/28/16 - ) Euro CITI Sell 7/28/16 ) Euro BZWS Sell 7/29/16 - ) Euro CITI Sell 7/29/16 - ) Euro DBAB Sell 7/29/16 - Euro JPHQ Sell 7/29/16 - Indian Rupee DBAB Buy 7/29/16 - ) Indian Rupee HSBC Buy 7/29/16 - ) Indian Rupee JPHQ Buy 7/29/16 - ) Japanese Yen BZWS Sell 7/29/16 - ) Japanese Yen DBAB Sell 7/29/16 - ) Malaysian Ringgit JPHQ Buy 7/29/16 - ) Chilean Peso MSCO Buy 8/04/16 - ) Euro BZWS Sell 8/05/16 - ) Euro CITI Sell 8/05/16 - ) Euro HSBC Sell 8/05/16 - ) Euro JPHQ Sell 8/05/16 - ) Indian Rupee DBAB Buy EUR 8/05/16 - ) Indian Rupee HSBC Buy 8/05/16 - ) Indonesian Rupiah DBAB Buy EUR 8/05/16 - Malaysian Ringgit DBAB Buy EUR 8/05/16 - ) Philippine Peso DBAB Buy EUR 8/05/16 - ) Singapore Dollar DBAB Buy EUR 8/05/16 - ) South Korean Won DBAB Buy EUR 8/05/16 - ) Japanese Yen MSCO Sell 8/08/16 - ) Malaysian Ringgit HSBC Buy 8/08/16 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Chilean Peso DBAB Buy 8/09/16 - ) Euro GSCO Sell 8/09/16 - Indian Rupee DBAB Buy 8/09/16 - ) Indian Rupee JPHQ Buy 8/09/16 - ) Euro CITI Sell 8/10/16 - ) Indian Rupee DBAB Buy 8/10/16 - ) Japanese Yen CITI Sell 8/10/16 - ) Malaysian Ringgit HSBC Buy 8/10/16 - Euro DBAB Sell 8/11/16 - ) Euro JPHQ Sell 8/11/16 - ) Malaysian Ringgit HSBC Buy 8/11/16 - Euro GSCO Sell 8/12/16 - Euro SCNY Sell 8/12/16 - South Korean Won HSBC Buy JPY 8/12/16 - ) Euro DBAB Sell 8/15/16 - Euro MSCO Sell 8/15/16 - Euro SCNY Sell 8/15/16 - Chilean Peso MSCO Buy 8/16/16 - ) Euro JPHQ Sell 8/16/16 - Indian Rupee DBAB Buy 8/16/16 - ) Indian Rupee HSBC Buy 8/16/16 - ) Japanese Yen DBAB Sell 8/16/16 - ) Japanese Yen JPHQ Sell 8/16/16 - ) Chilean Peso DBAB Buy 8/17/16 - ) Euro MSCO Sell 8/17/16 - Singapore Dollar BZWS Buy 8/17/16 - Singapore Dollar BZWS Sell 8/17/16 - ) Chilean Peso MSCO Buy 8/18/16 - ) Euro BZWS Sell 8/18/16 - Japanese Yen DBAB Sell 8/18/16 - ) Euro DBAB Sell 8/19/16 - Chilean Peso MSCO Buy 8/22/16 - Euro DBAB Sell 8/22/16 - ) Euro JPHQ Sell 8/22/16 ) Japanese Yen HSBC Sell 8/22/16 - ) Japanese Yen JPHQ Sell 8/22/16 - ) Mexican Peso HSBC Buy 8/22/16 - ) Chilean Peso JPHQ Buy 8/23/16 - Euro DBAB Sell 8/23/16 - Indian Rupee JPHQ Buy 8/23/16 - Euro DBAB Sell 8/24/16 - ) Japanese Yen BZWS Sell 8/24/16 - ) Japanese Yen DBAB Sell 8/24/16 - ) Euro BOFA Sell 8/26/16 - Euro JPHQ Sell 8/26/16 - Euro SCNY Sell 8/26/16 - Japanese Yen JPHQ Sell 8/26/16 - ) Euro DBAB Sell 8/29/16 - Euro GSCO Sell 8/29/16 - Euro JPHQ Sell 8/29/16 - Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Japanese Yen DBAB Sell 8/29/16 - ) Japanese Yen JPHQ Sell 8/29/16 - ) Mexican Peso HSBC Buy 8/29/16 - ) Chilean Peso CITI Buy 8/31/16 - ) Chilean Peso DBAB Buy 8/31/16 - - Euro DBAB Sell 8/31/16 - Euro SCNY Sell 8/31/16 - Japanese Yen BZWS Sell 8/31/16 - ) Japanese Yen JPHQ Sell 8/31/16 - ) Japanese Yen HSBC Sell 9/01/16 - ) Chilean Peso DBAB Buy 9/02/16 - ) Euro DBAB Sell 9/02/16 - ) Euro DBAB Sell 9/06/16 - ) Euro JPHQ Sell 9/06/16 - Indian Rupee JPHQ Buy 9/06/16 - Mexican Peso HSBC Buy 9/06/16 - ) South Korean Won GSCO Sell 9/07/16 - ) Chilean Peso JPHQ Buy 9/08/16 - ) Malaysian Ringgit HSBC Buy 9/13/16 - Malaysian Ringgit JPHQ Buy 9/14/16 40 - Japanese Yen CITI Sell 9/16/16 - ) Japanese Yen JPHQ Sell 9/16/16 - ) Malaysian Ringgit DBAB Buy 9/19/16 - South Korean Won CITI Sell 9/19/16 - ) South Korean Won HSBC Sell 9/19/16 - ) Japanese Yen BZWS Sell 9/20/16 - ) Japanese Yen CITI Sell 9/23/16 - ) Japanese Yen MSCO Sell 9/23/16 - ) Japanese Yen BZWS Sell 9/26/16 - ) South Korean Won HSBC Sell 9/26/16 - Malaysian Ringgit HSBC Buy 9/28/16 - ) South Korean Won HSBC Sell 9/28/16 - Mexican Peso HSBC Buy 9/30/16 - ) Euro DBAB Sell 10/03/16 - Mexican Peso CITI Buy 10/06/16 - ) Euro DBAB Sell 10/07/16 - Euro JPHQ Sell 10/07/16 - Malaysian Ringgit HSBC Buy 10/07/16 - ) Australian Dollar CITI Sell 10/11/16 - Euro DBAB Sell 10/11/16 - Euro GSCO Sell 10/11/16 - Mexican Peso CITI Buy 10/11/16 - ) Euro HSBC Sell 10/13/16 - Euro JPHQ Sell 10/13/16 - Mexican Peso DBAB Buy 10/17/16 - ) South Korean Won HSBC Sell 10/18/16 - Japanese Yen BZWS Sell 10/24/16 - ) Euro BZWS Sell 10/27/16 - ) Malaysian Ringgit JPHQ Buy 10/31/16 - ) South Korean Won HSBC Sell 11/02/16 - Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Euro DBAB Sell 11/04/16 - ) Euro DBAB Sell 11/07/16 - ) Japanese Yen BOFA Sell 11/07/16 - ) Japanese Yen BZWS Sell 11/07/16 - Japanese Yen SCNY Sell 11/07/16 - Japanese Yen CITI Sell 11/09/16 - ) Euro CITI Sell 11/14/16 - ) Euro DBAB Sell 11/14/16 - ) Euro JPHQ Sell 11/14/16 - ) Japanese Yen CITI Sell 11/14/16 - ) Japanese Yen GSCO Sell 11/14/16 - Japanese Yen HSBC Sell 11/14/16 - ) Japanese Yen JPHQ Sell 11/14/16 - ) Japanese Yen SCNY Sell 11/14/16 - South Korean Won CITI Sell 11/14/16 - Japanese Yen CITI Sell 11/16/16 - ) Japanese Yen MSCO Sell 11/16/16 - ) Japanese Yen SCNY Sell 11/16/16 - South Korean Won CITI Sell 11/16/16 - Euro DBAB Sell 11/17/16 - ) South Korean Won HSBC Sell 11/17/16 - Indonesian Rupiah JPHQ Buy AUD 11/18/16 - ) Japanese Yen DBAB Sell 11/18/16 - ) South Korean Won HSBC Sell 11/18/16 - Japanese Yen CITI Sell 11/21/16 ) Malaysian Ringgit HSBC Buy 11/21/16 - ) Mexican Peso CITI Buy EUR 11/23/16 - ) Japanese Yen HSBC Sell 11/25/16 - South Korean Won HSBC Sell 11/25/16 - Euro DBAB Sell 11/28/16 - ) Japanese Yen BOFA Sell 11/28/16 - Japanese Yen SCNY Sell 11/28/16 - Malaysian Ringgit HSBC Buy 11/30/16 - ) Malaysian Ringgit JPHQ Buy 11/30/16 - ) Mexican Peso HSBC Buy 11/30/16 - ) South Korean Won HSBC Sell 12/02/16 - Mexican Peso CITI Buy 12/13/16 - ) Mexican Peso CITI Buy 12/15/16 - ) Mexican Peso HSBC Buy 12/16/16 - ) Mexican Peso CITI Buy 12/19/16 - ) Mexican Peso HSBC Buy 12/19/16 - ) Mexican Peso CITI Buy 1/06/17 - ) Euro SCNY Sell 1/13/17 - ) Japanese Yen CITI Sell 1/17/17 - ) Japanese Yen SCNY Sell 1/17/17 - ) Mexican Peso CITI Buy 1/20/17 - ) Euro CITI Sell 1/23/17 - ) Euro DBAB Sell 1/23/17 - ) Euro JPHQ Sell 1/23/17 - ) Japanese Yen DBAB Sell 1/23/17 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Euro BZWS Sell 1/27/17 - ) Japanese Yen GSCO Sell 1/27/17 - ) Japanese Yen HSBC Sell 1/31/17 - ) Brazilian Real DBAB Buy EUR 2/06/17 - Mexican Peso DBAB Buy EUR 2/07/17 - ) Euro BZWS Sell 2/08/17 - Euro CITI Sell 2/09/17 - Euro GSCO Sell 2/09/17 - Japanese Yen CITI Sell 2/09/17 - ) Euro HSBC Sell 2/10/17 - Euro BZWS Sell 2/13/17 - Euro GSCO Sell 2/13/17 - Euro GSCO Sell 2/16/17 - Euro SCNY Sell 2/16/17 - Japanese Yen GSCO Sell 2/16/17 - ) Mexican Peso MSCO Buy 2/17/17 - Malaysian Ringgit HSBC Buy 2/21/17 - Euro BZWS Sell 2/22/17 - ) Euro JPHQ Sell 2/22/17 - ) Euro DBAB Sell 2/23/17 32 - Japanese Yen HSBC Sell 2/27/17 - ) Euro BOFA Sell 2/28/17 - ) Euro DBAB Sell 2/28/17 - ) Euro DBAB Sell 3/01/17 - ) Mexican Peso MSCO Buy 3/01/17 - ) Japanese Yen JPHQ Sell 3/03/17 - ) Japanese Yen HSBC Sell 3/06/17 - ) Malaysian Ringgit JPHQ Buy 3/06/17 - Euro DBAB Sell 3/07/17 - ) Mexican Peso CITI Buy 3/10/17 - ) Mexican Peso HSBC Buy 3/10/17 - ) Australian Dollar JPHQ Sell 3/14/17 - Japanese Yen JPHQ Sell 3/14/17 - ) Mexican Peso CITI Buy 3/14/17 - ) Mexican Peso CITI Buy 3/17/17 - ) Japanese Yen JPHQ Sell 3/24/17 - ) Mexican Peso CITI Buy 3/28/17 - ) Japanese Yen JPHQ Sell 3/31/17 - ) Malaysian Ringgit HSBC Buy 3/31/17 - ) Mexican Peso CITI Buy 3/31/17 - ) Malaysian Ringgit JPHQ Buy 4/11/17 - ) Japanese Yen CITI Sell 4/13/17 - Indonesian Rupiah JPHQ Buy AUD 4/21/17 - Malaysian Ringgit JPHQ Buy EUR 4/21/17 - ) South Korean Won HSBC Sell 4/25/17 - South Korean Won HSBC Sell 4/26/17 - Japanese Yen CITI Sell 5/16/17 - Malaysian Ringgit DBAB Buy 5/19/17 - ) Japanese Yen JPHQ Sell 5/22/17 - Malaysian Ringgit HSBC Buy 5/23/17 - ) Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) Mexican Peso DBAB Buy 5/23/17 - Mexican Peso HSBC Buy 5/26/17 - ) Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. *In U.S. dollars unless otherwise indicated. At May 31, 2016, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 10/17/17 $ - $ ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH 1/22/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 1/27/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 1/29/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 1/30/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 2/03/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.449% LCH 7/02/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.310% LCH 7/29/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.752% LCH 7/29/45 - ) Net unrealized appreciation (depreciation) $ ) A BBREVIATIONS Counterparty/Exchange BOFA - Bank of America Corp. BZWS - Barclays Bank PLC CITI - Citigroup, Inc. DBAB - Deutsche Bank AG GSCO - The Goldman Sachs Group, Inc. HSBC - HSBC Bank PLC JPHQ - JP Morgan Chase & Co. LCH - LCH Clearnet LLC MSCO - Morgan Stanley. SCNY - Standard Charted Bank UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real COP - Colombian Peso EUR - Euro IDR - Indonesian Rupiah Templeton Income Trust Statement of Investments, May 31, 2016 (unaudited) (continued) INR - Indian Rupee JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PHP - Philippine Peso PLN - Polish Zloty Selected Portfolio FRN - Floating Rate Note GDP - Gross Domestic Product VRI - Value Recovery Instruments Templeton Income Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Income Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of four separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund, if any, is held in segregated accounts with the Fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds' investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. At May 31, 2016, the Funds received U.S. Government and Agency securities and U.S. Treasury Bonds and Notes as collateral for derivatives, as follows: Templeton Global Bond Fund $ 64,255,862 Templeton International Bond Fund $ 523,727 Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain or all Funds entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Certain or all Funds invest in value recovery instruments (VRI) primarily to gain exposure to growth risk. Periodic payments from VRI are dependent on established benchmarks for underlying variables. VRI has a notional amount, which is used to calculate amounts of payments to holders. Payments are recorded upon receipt as realized gains. The risks of investing in VRI include growth risk, liquidity, and the potential loss of investment. The following funds have invested in derivatives during the period. Templeton Emerging Markets Bond Fund - Forwards, swaps and VRI Templeton Global Bond Fund - Forwards, swaps and VRI Templeton Global Total Return Fund - Forwards, swaps and VRI Templeton International Bond Fund - Forwards, swaps and VRI 4. INCOME TAXES At May 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Em erging Templeton Tem pleton Templeton Markets Bond Global Bond Global Total International Fund Fund Return Fund Bond Fund Cost of investments $ 14,767,944 $ 49,111,586,595 $ 6,395,632,185 $ 355,225,994 Unrealized appreciation $ 279,328 $ 480,771,948 $ 156,528,182 $ 1,344,259 Unrealized depreciation (1,429,329 ) (3,283,100,240 ) (829,044,019 ) (28,074,616 ) Net unrealized appreciation (depreciation) $ (1,150,001 ) $ (2,802,328,292 ) $ (672,515,837 ) $ (26,730,357 ) 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. RESTRICTED SECURITIES At May 31, 2016, the following funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Amount/ Acquisition Warrants Issuer Dates Cost Value Templeton Emerging Markets Bond Fund 84 a Edcon Holdings Ltd., F w ts., 2/20/49 11/27/15 $ 1 $ 1 1,503,436 a Edcon Holdings Ltd., F1 w ts., 2/20/49 11/27/15 15,929 16,732 121,748 a Edcon Holdings Ltd., F2 w ts., 2/20/49 11/27/15 1,290 1,355 600,000 Reventazon Finance Trust, secured bond, first lien, 144A, 8.00%, 11/15/33 12/18/13 600,000 595,020 Totals (Value is 4.27% of Net Assets) $ 617,220 $ 613,108 Templeton Global Total Return Fund 22,026 b Edcon Holdings Ltd., F w ts., 2/20/49 11/27/15 $ 233 $ 245 394,125,656 b Edcon Holdings Ltd., F1 w ts., 2/20/49 11/27/15 4,175,958 4,386,224 31,916,299 b Edcon Holdings Ltd., F2 w ts., 2/20/49 11/27/15 338,169 355,197 Totals (Value is 0.08% of Net Assets) $ 4,514,361 $ 4,741,666 a The Fund also invests in unrestricted securities of the issuer, valued at $118,474 as of May 31, 2016. b The Fund also invests in unrestricted securities of the issuer, valued at $17,851,053 as of May 31, 2016. 7. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Templeton Emerging Markets Bond Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 1,371,759 5,956,743 (5,409,726 ) 1,918,776 $ 1,918,776 $ - $ - 0.01 % Templeton Global Bond Fund Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 9,570,839,633 21,021,886,391 (21,969,539,921 ) 8,623,186,103 $ 8,623,186,103 $ - $ - 42.13 % Templeton Global Total Return Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 491,768,089 2,591,961,150 (2,637,061,924 ) 446,667,315 $ 446,667,315 $ - $ - 2.18 % Templeton International Bond Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 89,323,667 198,795,392 (221,426,494 ) 66,692,565 $ 66,692,565 $ - $ - 0.33 % 8. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2016, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Templeton Emerging Markets Bond Fund Assets: Investments in Securities Equity Investments: a South Africa $ - $ - $ 18,088 $ 18,088 Foreign Government and Agency Securities b - 9,793,271 - 9,793,271 Quasi-Sovereign and Corporate Bonds b - 1,079,423 595,020 1,674,443 Short Term Investments 1,918,776 213,365 - 2,132,141 Total Investments in Securities $ 1,918,776 $ 11,086,059 $ 613,108 $ 13,617,943 Other Financial Instruments Forw ard Exchange Contracts $ - $ 54,115 $ - $ 54,115 Liabilities: Other Financial Instruments Forward Exchange Contracts $ - $ 192,321 $ - $ 192,321 Swap Contracts - 341,130 - 341,130 Total Other Financial Instruments $ - $ 533,451 $ - $ 533,451 Level 1 Level 2 Level 3 Total Templeton Global Total Return Fund Assets: Investments in Securities Equity Investments: a South Africa $ - $ - $ $ United Kingdom - - Convertible Bonds - - Foreign Government and Agency Securities b - - Quasi-Sovereign and Corporate Bonds b - Senior Floating Rate Interests b - - Escrow s and Litigation Trusts b - - - c - Short Term Investments - Total Investments in Securities $ Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Templeton International Bond Fund Assets: Investments in Securities Foreign Government and Agency Securities b $ - $ $ - $ Short Term Investments - Total Investments in Securities $ $ $ - $ Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ a Includes common and convertible preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at May 31, 2016. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets and liabilities for the nine months ended May 31, 2016, is as follows: Net Change in Unrealized Transfers Appreciation Balance at Into Net Unrealized (Depreciation) on Beginning of (Out of) Cost Basis Net Realized Appreciation Balance at End of Assets Held at Period Purchases Sales Level 3 Adjustments Gain (Loss) (Depreciation) Period Period End Templeton Emerging Markets Bond Fund Assets Investments in Securities: Warrants $ - $ $ - $ - $ - $ $ $ Quasi-Sovereign and Corporate Bonds - 67 67 Total Investments in Securities $ $ $ - $ - $ - $ - $ $ $ Significant unobservable valuation inputs developed by the VC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of May 31, 2016, are as follows: Impact to Fair Value if Input Description Fair Value at End of Period Valuation Technique Unobservable Input Amount Increases a Templeton Em erging Markets Bond Fund Assets: Investments in Securities: Quasi-Sovereign and Corporate Bonds $ Discounted cash flow model Discount rate b % Decrease All Other Investments c Total $ a Represents the expected directional change in the fair value of the Level 3 investments that w ould result from an increase in the corresponding input. A decrease to the unobservable input w ould have the opposite effect. Significant changes in these inputs could result in significantly higher or low er fair value measurement. b The discount rate is comprised of the risk-free rate, the 10-year Costa Rican CDS curve, and an incremental credit spread that combines w ith the first tw o components to arrive at an 8% yield on issue date for an 8% coupon bond issued at par. c Includes fair value of immaterial financial instruments developed using various valuation techniques and unobservable inputs. May also include financial instruments w ith values derived using prior transaction prices or third party pricing information w ithout adjustment for w hich such inputs are also unobservable. 9. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Income Trust By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2016 By /s/ MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief
